a UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form10-K/A (Amendment No. 2) R ANNUAL REPORT PURSUANT TO SECTION 13OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2009 or £ TRANSITION REPORT PURSUANT TO SECTION 13OF 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-21528 BELL MICROPRODUCTS INC. (Exact Name of Registrant as Specified in Its Charter) California 94-3057566 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1941 Ringwood Avenue, San Jose, California 95131-1721 (Address of principal executive offices) (zip code) Registrant’s telephone number, including area code (408) 451-9400 Securities registered pursuant to Section12(b) of the Act: Common Stock, $.01 par value NASDAQ Global Market (Name of each exchange on which registered) Securities registered pursuant to Section12(g) of the Act: None. (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes £No R Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes £No R Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934, during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period as the registrant was required to submit and post such files).Yes £No £ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company R (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes £No R The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold as of the last business day of the registrant’s most recently completed second fiscal quarter (June30, 2009) was approximately $29.9million for the registrant’s common stock, $0.01 par value per share.For purposes of this disclosure,shares of common stock held by executive officers, directors and greater than 10%shareholders of the registrant have been excluded because such persons may be deemed to be affiliates.This determination of affiliate status is not necessarily a conclusive determination for other purposes. The number of shares of registrant’s Common Stock outstanding as of May 31, 2010 was 32,532,427. - 1 - EXPLANATORY NOTE We originally filed our Annual Report on Form 10-K for the year ended December31, 2009 with the Securities and Exchange Commission (“SEC”) on March26, 2010.We filed Amendment No. 1 to our Annual Report on Form 10-K (“Amendment No. 1”) on April 28, 2010 to correct our filer status and include the information required by Part III of Form 10-K.Additionally, with Amendment No. 1 we filed certain exhibits not included with the originally filed Form 10-K. We are filing this Amendment No. 2 to our Annual Report on Form 10-K (“Amendment No. 2”) to restate certain items in our consolidated statements of cash flows for each of the three years in the period ended December31, 2009 and report the identification of an additional material weakness as of December 31, 2009.These restatements are required as a result of errors in the calculations and classifications of foreign currency effects on our cash flows.See Note 18, Restatement of Consolidated Statements of Cash Flows to our audited consolidated financial statements included in Part II – Item 8 – Financial Statements and Supplementary Data of this report.The restatements had no impact on our consolidated balance sheets, statements of operations or statements of shareholders’ equity and comprehensive income (loss) for any period presented. For the convenience of the reader, this Amendment No. 2 presents all information included in our Annual Report on Form 10-K, as amended by Amendment No. 1.The following items in this report have been amended to give effect to the restatements of our consolidated statements of cash flows: · Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations; · Item 8.Financial Statements and Supplementary Data; and · Item 9.Controls and Procedures. The exhibits filed with this Amendment No. 2 include an updated consent of our independent registered public accounting firm, and current certifications of our principal executive officer and principal financial officer pursuant to Rule 13a-14 of the Securities Exchange Act of 1934 and Section 906 of the Sarbanes-Oxley Act of 2002. Except as described above, we have not otherwise amended or updated the disclosures presented in the Form 10-K originally filed on March 26, 2010.Accordingly, this Amendment No. 2 should be read in conjunction with our filings with the SEC subsequent to the filing of the originally filed Form 10-K. Throughout this Annual Report on Form 10-K/A, all references to the “Company,” “Bell Micro,” “we,” “us,” and “our” refer to Bell Microproducts Inc., a California corporation, and its subsidiaries, unless otherwise indicated or the context otherwise requires. - 2 - BELL MICROPRODUCTS INC. INDEX TO FORM 10-K/A Explanatory Note 2 PART I 5 Item 1. Business 5 Executive Officers of the Registrant 10 Item 1A. Risk Factors 11 Item 1B. Unresolved Staff Comments 22 Item 2. Properties 22 Item 3. Legal Proceedings 23 Item 4. [Removed and Reserved] 24 PART II 24 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 24 Item 6. Selected Financial Data 26 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 47 Item 8. Financial Statements and Supplementary Data 47 Consolidated Balance Sheets 49 Consolidated Statements of Operations 50 Consolidated Statements of Shareholders’ Equity and Comprehensive INCOME (Loss) 51 Consolidated Statement of Cash Flows 52 Notes to the Consolidated Financial Statements 53 Item 9. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 95 Item 9A. Controls and Proceedures 95 Item 9B. Other Information PART III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions and Director Independence Item 14. Principal Accountant Fees and Services PART IV Item 15. Exhibits and Financial Statement Schedules SIGNATURES Schedule II Valuation and Qualifying Accounts - 3 - FORWARD-LOOKING STATEMENTS This report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).You should not place undue reliance on these statements.These forward-looking statements include statements that reflect the current views of our senior management with respect to our financial performance and to future events with respect to our business and our industry in general.Statements that include the words “expect,” “intend,” “plan,” “believe,” “project,” “forecast,” “estimate,” “may,” “should,” “anticipate” and similar statements of a future or forward-looking nature identify forward-looking statements.Forward-looking statements address matters that involve risks and uncertainties.Accordingly, there are or will be important factors that could cause our actual results to differ materially from those indicated in these statements.We believe that these factors include, but are not limited to, the following:the circumstances resulting in the restatement of our consolidated financial statements for the years ended December 31, 2005 and 2004 and the material weaknesses in our internal control over financial reporting and in our disclosure controls and procedures; the outcome of any pending or future litigation or regulatory proceedings, including the current shareholder lawsuit and any claims or litigation related to the restatement of our consolidated financial statements; risks related to our substantial indebtedness, including the inability to obtain additional financing for our operations on terms acceptable to us or at all; our ability to comply with the financial covenants in our credit agreements; limitations on our operating and strategic flexibility under the terms of our debt agreements; our reliance on credit provided by our manufacturers to finance our inventory purchases; the effects of a prolonged economic downturn; our reliance on third parties to manufacture the products we sell; competition in the markets in which we operate; risks associated with doing business abroad, including foreign currency risks; our ability to accurately forecast customer demand and order sufficient product quantities; the fact that the products we sell may not satisfy shifting customer demand or compete successfully with our competitors’ products; loss or adverse effect on our supplier relationships, including the reduction or elimination of rebates offered by our manufacturers; our ability to achieve cost reductions and other benefits in connection with our strategic initiatives; our ability to attract and retain qualified personnel; and our inability to identify, acquire and integrate acquired businesses. The foregoing factors should not be construed as exhaustive and should be read together with the other cautionary statements included in this Annual Report on Form10-K/A, including under the caption Risk Factors in Item1A of this Annual Report on Form10-K/A.If one or more events related to these or other risks or uncertainties materialize, or if our underlying assumptions prove to be incorrect, actual results may differ materially from what we anticipate. - 4 - PART I Item1.Business General Founded in 1988, Bell Microproducts Inc., a California corporation, is a leading distributor and value-added reseller of data storage and server products and solutions, computer component products and peripherals, as well as a variety of software applications.We also design and integrate systems through our value-added division, and provide customers with a variety of services, such as system configuration, product installation, post-sale service and support and supply chain management.Bell Micro markets and distributes products at all levels of integration, from components to fully integrated, tested and certified systems.We carry over 400brand name product lines worldwide, as well as our own proprietary Rorke® and Galaxy® data storage products and our Markvision consumer electronics and computer products.Across our product lines, we emphasize our ability to combine our extensive product portfolio with comprehensive value-added and supply chain services. We offer component-level products that include hard disk, tape, optical and solid state drives, processors, memory, motherboard and computer I/O products, flat panel displays and related products and other data storage and custom-configured computer products.Our offerings also include value-added services such as system design, integration, installation, maintenance and other consulting services combined with a variety of data storage, server and other computer hardware and software products.We also offer supply chain services such as consignment, bonding and end-of-life management programs.In addition, at the system level, we offer a variety of data storage systems, including direct attached storage (“DAS”), network attached storage (“NAS”) and storage area network (“SAN”) systems, as well as servers and other computer platforms, tape drive systems, tape libraries and related software.Our access to a wide range of products and technologies, together with our extensive technical capabilities, allows us to tailor high-quality hardware, software and service solutions for each customer’s specific requirements.Customers can purchase our components or systems as stand-alone products, or in combination with our value-added and supply chain services.We are organized to service different customer needs with dedicated sales teams for each of our original equipment manufacturer (“OEM”), value-added reseller (“VAR”), direct market reseller (“DMR”), contract manufacturer (“CM”), integration and end-user customer types. Available Information All reports filed electronically by us with the Securities and Exchange Commission (“SEC”), including our Annual Reports on Form10-K, Quarterly Reports on Form10-Q, Current Reports on Form8-K, proxy statements and other information and amendments to those reports, are accessible at no cost on our web site at www.bellmicro.com and are available by contacting our Investor Relations Department at ir@bellmicro.com or (408)451-9400.These filings are also accessible on the SEC’s website at www.sec.gov.The public may read, and copy at prescribed rates, any materials filed by us with the SEC at the SEC’s Public Reference Room located at 100F Street, NE, Washington, DC20549.The public may obtain information regarding the Public Reference Room by calling the SEC at (800)732-0330. Industry The economic downturn that began in 2008 and continued into 2009 significantly impacted the demand in theinformation technology (“IT”), OEM and consumer markets for data storage, servers, personal computers (“PCs”) and computer components.However, the economic recovery that began in the second half of 2009 has resulted in increased demand for the products we sell.Market growth continues to be driven by increases in the demand for processing, storing, managing and security of data; the reduced cost of higher performing enterprise servers and data storage systems; lower cost entry-level servers, desktop and laptop computers; increasing needs to meet corporate and government compliance requirements; and, in recent years, the storage, processing and networking of digital audio and video files in the consumer market. Traditionally, suppliers have sold data storage, connectivity, servers and computer components directly to end-users and through both direct and indirect distribution channels.The use of distribution channels continues to grow as the computer products, IT and consumer electronics industries mature.Suppliers utilize distributors not only to increase their reach in the marketplace, but also to allow suppliers to focus primarily on their core strengths, such as product design, development and marketing.Suppliers are increasingly relying on their partners in the distribution industry to manage customer relationships, create demand and execute the sales transaction.The indirect distribution channel has seen growth as the needs and demands of the suppliers’ OEMs, VARs, CMs, DMRs, system integrators, and, most recently, major retailers, have increased.Suppliers are also driving the trend toward indirect distribution due to the value-added and supply chain services that distributors can often provide.The rapid growth of complex data processing and storage requirements and the need for sophisticated server and networked storage systems have also increased the enterprise customer’s dependence on value-added service providers to assist in the design, integration, service and support of their data processing and storage needs.These changes in the industry provide opportunities for distributors to differentiate themselves in the market through product specialization and the value-added and supply chain services they offer. - 5 - The complexity of sophisticated server and storage solutions, combined with a shortage of qualified IT personnel and the cost-benefit of outsourcing, often leads customers to outsource some or all of the research, design, implementation and support of their ITservers and data storage solutions. To increase their efficiencies, suppliers are continually reducing the number of distributors they use.Distributors are also choosing to consolidate because of the competitive advantages derived from expanded product offerings and economies of scale.The rapidly changing nature of the data storage, server and computer components markets has required distributors to significantly modify their customer base, as well as their product and service offerings, to compete effectively.To be successful in this changing market environment, we believe distributors must emphasize time-to-market and total cost reductions, in addition to focusing on specific markets through product offerings, technical expertise and value-added and supply chain service capability.Distributors need to distinguish themselves through a combination of value-added services, such as consulting, design, integration, implementation and maintenance, as well as more knowledgeable service and technical support resources and innovative supply chain programs. Segment and geographic information for the Company is contained in Note13 — Segment and Geographic Information in our notes to the consolidated financial statements included in this Annual Report on Form10-K/A. Our Strategy Our goal is to expand our position as a leading distributor of storage and server solutions and systems, as well as computer component products and peripherals.We intend to achieve this goal by leveraging our strengths and implementing the following strategies as described in the Products and Technologies and Market Expansion sections below. Products and Technologies Continue to Focus on the Storage Market.We plan to continue to take advantage of opportunities in the storage market by maintaining our strategic focus on providing complete storage solutions to our customers.For example, we have devoted significant resources to broadening our range of value-added services, expanding our marketing efforts, improving the expertise of our sales force and offering an extensive range of technologically advanced products in the data storage market.We believe that we are well-positioned to benefit from the future growth of the storage market.In the markets we serve, as user needs grow more sophisticated and cost efficiencies are demanded of storage infrastructure providers, additional opportunities will arise in the storage, management and security of data, all of which benefits our storage-centric strategy. Expand our Storage and Complementary Product Lines.We believe that our ability to offer customers an extensive line of leading data storage, server, other computer components and software across technologies and suppliers will continue to be a strong competitive advantage for us, particularly as it relates to the storage infrastructure.Our selection of products and technologies, together with our technological expertise, allows us to reliably deliver appropriate hardware and software solutions and services to meet the demands of our customers.The addition of new product lines and application technology expertise is a continuous process at Bell Micro. Enter Complementary Growth Markets.Our technology expertise, broad customer base and global operations enable us to identify emerging market opportunities that are based upon storage-centric applications.These opportunities are often based upon consumer demands, government regulations or cost efficiencies that require the processing and storage of substantial data.Current examples of growth markets created by the advent of digitized video are digital signage displays, video surveillance and medical imaging.We offer product lines, application expertise and services to provide components, subsystems and complete solutions for these markets, leveraging our design, integration, installation, maintenance and supply chain capabilities.Our Rorke Data division is a specialist in the application of server and storage products in the video and health care vertical markets. - 6 - Strengthen Relationships with Industry Leaders.We intend to utilize our position as a leading distributor of storage solutions to broaden our existing strategic relationships with industry leaders and to create new strategic relationships.We believe that distribution channels will continue to consolidate and leading suppliers will align with those distributors that are best able to offer value-added services and access to new customers in multiple countries and markets.We believe that being aligned with leading suppliers will allow us to identify innovative products, exchange critical information, gain access to new technologies and create cross-marketing opportunities.We have developed strategic relationships with a number of suppliers, including Hewlett-Packard Company (“HP”), Seagate Technology (“Seagate”), Hitachi Global Storage Technologies, Inc. and Hitachi Data Systems Corporation, Microsoft Corporation (“Microsoft”), Western Digital Corporation (“WD”), International Business Machines Corporation (“IBM”), Cisco Systems, Inc. (“Cisco”), Intel Corporation (“Intel”) and Quantum Corporation. As a consequence of our existing strategic relationships with industry leaders, we tend to rely on a relatively small number of key suppliers for products that make up a significant portion of our sales.Our two largest suppliers are HP and Seagate. In 2009, 2008 and 2007, HP supplied us with products that accounted for approximately 17%, 17% and 15% of our total sales, respectively, and Seagate supplied us products that accounted for approximately 10%, 12% and 14% of our total sales, respectively. Our top five suppliers provided us products representing approximately 47% of our total sales in 2009, 2008 and 2007. We believe that staying aligned with industry leaders in the storage solutions market is an important part of our overall strategy. Market Expansion Our long-term market expansion goals include the following: Capture New Market Opportunities.As profitable new market opportunities emerge that complement our storage-centric strategy, we will determine the applicability of our technology expertise and expand into these new markets organically or through acquisition.We continue to evaluate new market opportunities where the application of our products and technical expertise will differentiate us from other market participants and afford significant volume and profit opportunities.Our strategy is to gain early marketshare in new markets and leverage our position as the market grows. Expand our Domestic and International Presence.We intend to increase our presence in North America and expand our coverage in the major international markets that we serve, primarily Latin America and Europe, through organic growth and strategic acquisitions.As we expand our global presence, we believe that we will be better able to address the demands of multinational customers, gain further access to multinational suppliers and leverage our expertise. Products and Services We market and distribute more than 400brand name product lines of other companies, as well as our own Rorke® and Galaxy® data storage products and our Markvision consumer electronics and computer products.We offer these products and services as discrete components or as part of our solutions offering. Storage, Server, Networking and Related Software Infrastructure Products Our storage solutions include DAS, NAS and SAN offerings.These solutions are comprised of fibre channel and ethernet networking products and systems, tape libraries, disk drive subsystems, tape subsystems and storage-related software products.Additionally, we offer custom and standard configurations of server products from various suppliers.We partner with leading storage and server suppliers to provide comprehensive, cost-effective solutions to customers in the worldwide IT and OEM markets.Our customer base includes leading VARs and other resellers, independent software vendors (“ISVs”), major retailers, system builders and OEMs.Our ProSys and TotalTec divisions provide storage, server and network infrastructure solutions to Fortune 1000end-user customers.Rorke Data provides data storage solutions in both the video and health care markets. Disk and Tape Drives, Motherboards, Processors, and Other Computer Components We distribute a variety of computer components, including hard disk, optical, tape and solid state drives, DRAM and flash memory modules, including our Markvision branded products, microprocessors, standard and custom motherboards, graphics and video devices, network interface cards (“NICs”) and other board level products, computer power supplies and chassis products. - 7 - Computer Peripherals, Monitor and Display Systems, Software and Other Computer Products Our computer peripherals include flat panel displays, monitors, keyboards, scanners, laptops, desktops and other computer peripherals.Our software offerings include storage management, operating systems, data security, systems management, middleware, database and replication products. Value-Added Services In North America and Europe, we offer our customers a variety of value-added services.Customers employ these services to modify a variety of standard products to meet the needs of their specific application requirements.Additionally, we offer a wide range of supply chain services to support our customers’ logistical requirements. Data Storage and Server Subsystems.We provide standard and custom subsystem products to our customers.We integrate standard products to customize our Rorke® and Galaxy® data storage products.We also configure, build and test custom products to meet the needs of customers that cannot be served by industry-standard product offerings. Solutions Configuration, Test, Installation and Support.We offer a broad range of professional services, including design and consultation, installation, training and on-site and remote managed service programs related to storage and server solutions.Networking solutions and services are offered through our ProSys division.We have established several dedicated enterprise storage system teams that address the challenges associated with data storage and management in the enterprise data center.Our service programs also offer customers feasibility testing and fully integrated turnkey storage solutions.For example, we integrate SANs with fibre channel-based technology including switches, bridges, archive libraries and network and data management software.For server and storage solutions, we offer a wide range of support services that include design support and product recommendations, testing services, training programs and maintenance.Much of this expertise lies in our ProSys, Rorke Data and TotalTec divisions, and is leveraged to support the needs of our distribution customers. Component Product Services.We provide value-added services for a full range of storage and computer products, including modifying disk, tape and optical drives to meet specifications established by a customer’s specific application needs.For customers requiring supply chain services, we offer a full range of solutions, including automated quotations, bonded inventory, consignment and end-of-life management.We also provide image duplication, firmware modification, software downloading, special labeling and other hardware modification services.For other computer product components, we provide various configuration services, testing and packaging.We provide a variety of materials-management solutions, including e-procurement services, Internet-enabled real-time pricing and delivery quotations, electronic data interchange (“EDI”) programs, just-in-time (“JIT”) inventory programs, bonded inventories, on-site consignment inventory and end-of-life management services. Board and Blade LevelBuilding Blocks.We provide both standard and custom configured board and blade offerings geared for applications to include computers, servers, medical equipment, video/graphics, security, test and measurement and networking products.These solutions are offered in a variety of industry standard form factors.We also provide complete integration services, manufacturing, assembly, interoperability testing and application support. Retail Packaging.In addition, we provide value-added services to storage suppliers, combining the strengths of oursupply chain services with third-party packaging.Our retail packaging programs deliver consumer-ready storage products.The core materials planning and logistics capabilities of our distribution operations enable us to deliver retail-ready products to our customers’ distribution centers or directly to their retail outlets. Flat Panel Integration.We offer a comprehensive portfolio of flat panel displays, technologies and integration services.These include off-the-shelf solutions for kiosks, point-of-sale (“POS”) displays, digital signage displays and medical imaging.Our display solutions also include custom designs to support applications such as full sunlight readability and harsh environmental deployment. - 8 - Sales and Marketing Our customer base primarily consists of OEMs, VARs, system integrators, DMRs, CMs, storage, server and networking infrastructure end-user customers and major retailers.For customers primarily seeking our solution offerings, our sales and marketing activities often involve efforts by our salespeople and field application engineers over an extended period of time.Sales and technical personnel focusing on these customers tend to spend a significant amount of time assessing the customers’ needs and developing solutions supported by our technical capabilities and experience. For customers seeking our components, servers, storage subsystems and other related product offerings, our sales and marketing efforts focus on price and availability, augmented by our supply chain management programs, consignment and bonded inventory programs and end-of-life management programs tailored to specific customer needs.Sales of these offerings are principally driven by supply chain capabilities, our design and product recommendation services, product breadth and depth, pricing, on-time and on-demand availability, and, often, our hardware value-added capabilities. For customers seeking end-user solutions, our ProSys, Rorke Data and TotalTec divisions work to determine their server, data storage, data management, data security and network needs to enable them to make decisions regarding their infrastructure, and to design systems to address these needs.Our consulting services draw from our core competencies in enterprise server, storage and networked integrated solutions.We perform tasks such as storage audit and feasibility studies, as well as requirements analyses that lead to hardware and software system recommendations and complete implementation project management, as well as the management of supplemental subsets of customer-defined projects. We also believe that our relationships with our suppliers provide us with significant opportunities to increase our sales and our customer base.We work closely with our suppliers to develop strategies to penetrate both targeted markets and specific customers.In some cases, our sales presentations to customers are a joint effort with a supplier’s sales representative. Electronic Commerce Customers rely on our electronic ordering and information systems as a source for product information, availability and price.Through our website, customers can gain remote access to our information systems to determine product availability and pricing, as well as to place orders.We actively market our website capabilities to current and new customers, encouraging them to complete their purchases electronically.Some of our larger customers utilize our electronic ordering, such as EDI, extensible markup language (“XML”) or file transfer protocol (“FTP”) services, through which orders, order acknowledgments, invoices, inventory status reports, customized pricing information and other industry standard transactions are consummated electronically.With a broad suite of e-commerce capabilities, we are able to increase efficiency and timeliness for ourselves, as well as for our customers. Competition In the distribution of storage, server and related products and services, as well as computer components and peripherals, we generally compete for customer relationships with numerous local, regional, national and international authorized and unauthorized distributors.We also compete for customer relationships with the suppliers we represent and with our own customers.Consistent with our sales and marketing efforts, we tend to view this competition, whether direct or indirect, on a customer-category basis.We believe that our most significant competition for customers seeking both products and value-added services arises from Arrow Electronics, Inc. (“Arrow”), Avnet, Inc. (“Avnet”), SYNNEX Corporation (“SYNNEX”) and the Magirus Group (“Magirus”).We believe that our most significant competition for customers seeking commodity products comes from Ingram Micro Inc. (“Ingram Micro”), Tech Data Corporation (“Tech Data”), Actebis Group (“Actebis”) and Intcomex, Inc. (“Intcomex”).While many of our competitors possess superior financial resources, in the area of storage products and solutions, however, we believe that none of our competitors offer the full range of data storage products, combined with the solutions, expertise and services that we provide. A key competitive factor in the electronic component and computer product distribution industry, as a whole, is the need to sustain a sufficient level of inventory to meet the rapid delivery requirements of customers.To minimize our exposure related to declines in the valuation of inventory on hand, the majority of our product lines are purchased pursuant to non-exclusive distributor agreements, which provide certain protections to us for product obsolescence and price erosion in the form of rights of return and price protection.Furthermore, these agreements are generally cancelable upon 30 to 180days notice and, in most cases, provide for inventory return privileges upon cancellation. - 9 - We enhance our competitive position by offering a variety of value-added services tailored to individual customer specifications and business needs, such as design support, testing, assembly, supply chain management and materials management. Business Segments We are in the business of providing computer components and peripherals, server and storage subsystems and solutions, software and value added services to OEMs, VARs, CMs, direct manufacturers, integration and end-user customers.Our five reportable segments are North America, Europe, ProSys, Latin America and Other (which consists of Rorke Data and TotalTec).Management designates the internal reporting used by the chief executive officer for making decisions and assessing performance as the source of our reportable segments.See Note3 — Goodwill and Other Intangible Assets and Note13 — Segment and Geographic Information in our notes to the consolidated financial statements included in this Annual Report on Form10-K/A for additional information. Acquisitions We have completed a limited number of strategic acquisitions intended to increase our expertise in storage solutions or increase our access to international markets. Our most recent acquisition was completed in October 2006 when we acquired ProSys Information Systems (“ProSys”).This acquisition has broadened our position as a supplier of enterprise solutions to our customers.ProSys provides storage, server, networking and IT infrastructure and consulting services.ProSys’ strategic partners include HP, Cisco, Teradata Corporation, Microsoft and IBM, as well as a diverse group of other leading solution providers.ProSys will continue to focus on large enterprise accounts. Employees As of December 31, 2009, we had a total of 1,910employees, consisting of 880 in sales and marketing positions, 350 in general administrative positions, 303 in warehousing and operations and 377 in technical and value-add integration positions.Of our total employees, as of December 31, 2009, 892 were located outside of the United States, including 408 in the United Kingdom, 126 in Germany, 82 in Mexico, 85 in Brazil and 191 in other locations.None of our employees are represented by a labor union.We have not experienced any work stoppages and consider our relations with our employees to be good. Executive Officers of the Registrant The following table and descriptions identify and set forth information regarding our executive officers as of February 28, 2010: Name Age Position W.Donald Bell 72 President, Chief Executive Officer and Director AndrewS. Hughes 44 Vice President, General Counsel and Corporate Secretary RichardJ. Jacquet 70 Senior Vice President, Human Resources WilliamE. Meyer 48 Executive Vice President and Chief Financial Officer RobertJ. Sturgeon 56 Vice President, Operations and Chief Information Officer Graeme Watt 48 President, Worldwide Distribution W.Donald Bell has been the Company’s President and Chief Executive Officer and a member of the Board since the Company was founded in 1988.Mr.Bell has over forty years of experience in the electronics industry.He was formerly the President of Ducommun Inc. and its subsidiary, Kierulff Electronics Inc., as well as Electronic Arrays Inc.He has also held senior management positions at Texas Instruments Incorporated, American Microsystems and other electronics companies. AndrewS. Hughes has been our Vice President, General Counsel and Corporate Secretary since July2007.Mr.Hughes previously served as Vice President, General Counsel and Corporate Secretary of LSI Logic Corporation, a provider of semiconductors and storage systems, from May2006 to April2007.He joined LSI Logic in November2000 and became manager of LSI Logic’s Commercial Law Group and Assistant Corporate Secretary beginning in February 2004 until being promoted to General Counsel.Prior to joining LSI Logic, Mr.Hughes was Division Counsel for Harris Corporation from 1998 to 2000. - 10 - RichardJ. Jacquet has been our Senior Vice President, Human Resources since May2003, prior to which he served as our Vice President, Human Resources since joining the Company in May2000.From 1988 to May2000, Mr.Jacquet served as Vice President of Administration of Ampex Corporation, an electronics manufacturing company.Prior to 1988, Mr.Jacquet served in various senior human resource positions with Harris Corporation and FMC Corporation. WilliamE. Meyer has been our Executive Vice President and Chief Financial Officer since August2007.Previously, he was a managing director of Financial Intelligence, LLC, a provider of project-based financial consulting services, from June2006 to August2007.Prior to that, Mr.Meyer served as the Executive Vice President and Chief Financial Officer of BroadVision, Inc., a provider of enterprise web applications, from April2003 until June2006.Prior to joining BroadVision, Mr.Meyer was Chief Financial Officer of Mainsoft Corporation from April2001 to March2003, a publisher of cross-platform development software.Before Mainsoft, he held senior finance positions with Phoenix Technologies, inSilicon Corporation and Arthur Andersen& Co. RobertJ. Sturgeon has been our Vice President, Operations and Chief Information Officer since July2000, prior to which he served as our Vice President of Operations since joining the Company in 1992.From January1991 to February1992, Mr.Sturgeon was Director of Information Services for Disney Home Video.Prior to that time, Mr.Sturgeon served as Management Information Services (“MIS”) Director for Paramount Pictures’ Home Video Division from June1989 to January1991 and as a Marketing Manager for MTI Systems, a division of Arrow Electronics, Inc., from January1988 to June1989.Other positions Mr.Sturgeon has held include Executive Director of MIS for Ducommun Inc. where he was responsible for ten divisions, including Kierulff Electronics. Graeme Watt has been our President, Worldwide Distribution since May2008.He served as President, Bell Micro Europe from April2004 until his promotion in May2008.Prior to joining the Company in April2004, Mr.Watt served in several ITdistribution companies from 1988 to 2004.He served with Tech Data Corporation, most recently as their President of Europe and Middle East, from August2000to October2003.Previously he served as Tech Data’s Regional Managing Director in Europe.He was also previously employed at Computer 2000, Frontline Distribution and First Software. Officers are not elected for a fixed term of office, but hold office until their successors have been elected.There are no family relationships among the executive officers and directors of the Company. Item1A.Risk Factors In addition to the other information included in this Annual Report on Form10-K/A, you should carefully consider the risk factors described below. Risks Related to Our Internal Control Over Financial Reporting and the Restatement of Our Previously Issued Financial Statements We have identified, and we are continuing to remediate various material weaknesses in our internal control over financial reporting.These weaknesses could continue to adversely affect our ability to report our results of operations and financial condition accurately and in a timely manner. Our management is responsible for maintaining internal control over financial reporting designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of consolidated financial statements for external purposes in accordance with GAAP.Our management assessed the effectiveness of our internal control over financial reporting as of December31, 2009 and identified a number of material weaknesses, primarily related to our failure to maintain an effective control environment.As a result of these material weaknesses, our management concluded that our internal control over financial reporting was not effective as of December31, 2009.Further, we believe that our internal control over financial reporting remains ineffective as of the date of the filing of this Annual Report on Form10-K/A.See Item9A — Controls and Procedures. A material weakness is a deficiency, or combination of deficiencies, in internal control over financial reporting that creates a reasonable possibility that a material misstatement of our annual or interim consolidated financial statements will not be prevented or detected on a timely basis. We are implementing a plan to remediate the identified material weaknesses. Our efforts have been and will continue to be time-consuming and expensive. We cannot give any assurance that the measures we are taking to remediate the identified material weaknesses will be effective. We also cannot assure you that other material weaknesses will not arise as a result of our failure to maintain adequate internal control over financial reporting or that circumvention of those controls will not occur. Additionally, even if we succeed in improving our controls, those controls may not be adequate to prevent or identify errors or irregularities or ensure that our financial statements are prepared in accordance with GAAP. - 11 - The investigations by the Board of Directors (the “Board”) into some of our historical accounting practices and the determination of various other accounting adjustments, which resulted in the restatement of our previously issued consolidated financial statements, were time-consuming and expensive and had a material adverse effect on our financial condition, results of operations and cash flows. During 2007 and 2008, we devoted substantial internal and external resources to the completion of a restatement of certain of our historical consolidated financial statements.During 2009, we have devoted substantial additional resources to preparing the audited consolidated financial statements included in our Annual Report on Form10-K for the year ended December 31, 2008.As a result of these efforts, as of December31, 2009, we have paid in excess of $90.0million in fees and expenses, primarily for additional accounting, tax, legal and related consulting costs, and $11.1million in fees related to obtaining covenant waivers, including an 8.5% special interest payment of $9.4million under our $110.0million of outstanding convertible notes.These costs, as well as the substantial management time devoted to address these issues, have materially adversely affected our financial condition, results of operations and cash flows. We and certain of our current and former officers and directors have been named as parties to a purportedshareholder derivative lawsuit relating to our historical stock option granting practices, and may be named in further litigation, including with respect to the restatement of our consolidated financial statements, all of which could require significant management time and attention, result in significant legal expenses or cause our business, financial condition, results of operations and cash flows to suffer. On December29, 2008, JohnR. Campbell, who alleges he is one of ourshareholders, caused a purported shareholder’s derivative lawsuit to be filed in the Superior Court of California for the County of San Mateo, naming us as a nominal defendant, and naming 17of our current and former directors and officers as defendants.The lawsuit seeks to recover unspecified damages purportedly sustained by us in connection with our historical stock option granting practices.Subject to certain limitations, we are obligated to indemnify our current and former officers and directors in connection with the investigation of our historical stock option practices and such lawsuits.During 2009, two of our former officers were dismissed from the lawsuit.The expense of defending this lawsuit may be significant.We cannot predict the outcome of this matter, or any other matter related to our historical stock option granting practices. Our historical stock option granting practices and the restatement of our consolidated financial statements have exposed us to greater risks associated with litigation, regulatory proceedings and government enforcement actions.We and our current and former officers and directors may, in the future, be subject to additional private and governmental actions relating to our historical stock option granting practices or the restatement of our consolidated financial statements.Subject to certain limitations, we are obligated to indemnify our current and former officers and directors in connection with such lawsuits and governmental investigations and any related litigation.We cannot predict the outcome of these investigations or lawsuits.Regardless of the outcome, these lawsuits, and any other litigation that may be brought against us or our officers and directors, could be time-consuming, result in significant expense to us and divert the attention and resources of our management and other key employees, which could have a material adverse effect on our business, financial condition, results of operations and cash flows.An unfavorable outcome in any of such litigation matters could exceed coverage provided under applicable insurance policies, which could have a material adverse effect on our business, financial condition, results of operations and cash flows. Further, we could be required to pay damages or additional penalties or have other remedies imposed against us, our directors or officers, which could harm our reputation, business, financial condition, results of operations or cash flows. - 12 - Risks Related to Our Financial Condition We have incurred substantial indebtedness under agreements that require us to make significant interest and principal payments, and certain of these agreements will require us to negotiate extensions or refinancings in the next twelve months.We did not generate consistent positive cash flows from operations prior to 2008.Failure to generate sufficient cash flows from operations to fund future debt interest and principal payments or failure to negotiate the required extensions or refinancings would materially adversely affect our business. At December 31, 2009, we had $350.3 million of indebtedness outstanding.Among other things, our substantial debt service obligations: • require significant debt interest and principal payments, and limit the availability of our cash flow to fund working capital, capital expenditures, acquisitions, investments and other general corporate purposes; • limit our flexibility in planning for, or reacting to, changes in our business and the industry in which we operate; • limit our ability to obtain additional financing for working capital, capital expenditures, strategic acquisitions, investments and other general corporate purposes; • limit our ability to refinance our indebtedness on terms acceptable to us or at all; • increase our exposure to fluctuating interest rates; • restrict our credit with suppliers, thereby limiting our ability to purchase inventory; and • make us more vulnerable to economic downturns, increased competition and adverse industry conditions, which places us at a disadvantage compared to our competitors that have less indebtedness. Inthe first half of 2009 and in 2008 and 2007, we incurred significant losses.During the same periods, we used $5.7 million, $10.9million and $8.8million, respectively, of cash to repay principal and pay interest on our outstanding long-term debt.If we are unable to generate sufficient cash flows from operations in the future, it may be necessary for us to refinance all or a portion of our indebtedness, obtain additional financing or take other actions. Our primary revolving line of credit in the United States expires on September 20, 2010, but is automatically extended for one year unless we receive written notice of termination 60 days prior to that date.We are currently negotiating an extension of this line of credit, and our ability to negotiate an extended or replacement revolving line of credit could be adversely impacted by the redemption provisions of our convertible subordinated notes discussed below. If we cannot make scheduled interest or principal payments on our debt when due or negotiate an extended or replacement revolving line of credit when necessary, we will be in default of the terms of our debt agreements and, as a result: (1) our lenders could declare all outstanding principal and interest to be due and payable, and certain cross-default provisions under other credit arrangements would be triggered; or (2) our lenders could terminate their commitments to loan us money and foreclose against the assets securing their borrowings.Should these events occur, there would be uncertainty regarding our ability to continue as a going concern. Our audited consolidated financial statements included in this Annual Report on Form 10-K/A have been prepared on a going concern basis, which assumes continuity of operations and realization of assets and satisfaction of liabilities in the ordinary course of business.Our ability to continue as a going concern is predicated upon, among other factors, our ability to obtain alternate or additional financings, when and if necessary, and our compliance with the provisions of our credit agreements. If the holders of our convertible subordinated notes exercise their right to require us to redeem all or a portion of the notes at face value in March 2011, our liquidity and financial condition could be materially adversely affected. In 2004, we completed an offering of $110.0 million aggregate principal amount of convertible subordinated notes.The related indenture permits the note holders to require us to redeem all or a portion of the notes at face value in March 2011,March 2014 and March 2019.If we are required to redeem all or a substantial portion of the notes in March 2011, we would be required to pay to the note holders $110.0 million, plus accrued and unpaid interest.In order to pay the notes, we could be forced to issue new equity securities that would result in existing shareholders experiencing significant dilution, and these new equity securities may have rights, preferences or privileges senior to those of existing holders of our common stock.If we are unable to either obtain necessary funds to redeem the notes or negotiate the terms of a refinancing with the current note holders, both of which could be difficult in the current economic environment, we would be in default of our obligations under the indenture, which would constitute a cross-default under most of our other debt arrangements. If those defaults should occur and we were unable to negotiate cures: (1) our lenders could declare all outstanding principal and interest to be due and payable, and certain cross-default provisions under other credit arrangements would be triggered; or (2) our lenders could terminate their commitments to loan us money and foreclose against the assets securing their borrowings.Should these events occur, there would be uncertainty regarding our ability to continue as a going concern. - 13 - The negotiation of extended or replacement revolving lines of credit and a financing with our current note holders, if required, will be subject to conditions and circumstances outside of our control and therefore may not be available to us, in which case our business would be materially adversely affected. When we are required to extend or replace our revolving credit facilities and when and if we are required to negotiate a refinancing with our current note holders, we cannot be certain that such financings will be available for reasons including uncertainties in the global credit markets.At the expiration of any credit facility, the lender is not obligated to renegotiate the terms of the loan and can require full repayment at that time.We have commenced discussion with our lenders in the United States to renew our revolving line of credit.Our ability to negotiate an extended or replacement revolving line will likely be impacted by the redemption provisions of our convertible subordinated notes and our ability to successfully complete a restructuring of those provisions.While in the past we have successfully extended the term of each of our facilities on or before the time they expired, we cannot be certain that, in the future, our lenders will be willing to extend the terms of our existing loans, or our note holders will be willing to negotiate the terms of a refinancing, if required, on terms that are acceptable to us.If we are unsuccessful in these negotiations, our business would be materially adversely affected. Covenants and restrictions in our debt agreements require us to meet certain financial criteria and limit our operating and strategic flexibility. Our debt agreements contain financial covenants and restrictions that limit our ability to engage in certain future transactions.The covenants require us to, among other things, maintain a minimum net worth for certain operating subsidiaries and meet a consolidated fixed-charge coverage ratio.The restrictions limit our ability to, or do not permit us to: • incur additional debt; • create liens; • redeem and prepay certain debt; • pay cash dividends, make other distributions or repurchase stock; • make investments; • engage in asset sales outside the ordinary course of business; • enter into certain transactions with affiliates; • engage in certain mergers and acquisitions; and • make certain capital expenditures. Events beyond our control could affect our ability to comply with these covenants and restrictions.Failure to comply with any of these covenants and restrictions would result in a default under the applicable agreements and under our other debt agreements containing cross-default provisions.A default would permit lenders to accelerate the maturity of the debt under these agreements, foreclose upon our assets securing the debt and terminate any commitments to lend.Under these circumstances, we may not have sufficient funds or other resources to satisfy our debt and other obligations.In addition, the limitations imposed by these debt agreements on our ability to incur additional debt and to take other actions may significantly impair our ability to obtain other financing, including, without limitation, the ability to restructure our outstanding convertible bonds. - 14 - In the past, we were required to obtain waivers in connection with covenant defaults under our debt agreements. In the future, we may need to obtain additional waivers. The failure to obtain the necessary waivers could have a material adverse effect on our business, liquidity and financial condition. Under our debt agreements, our lenders have the right to declare an event of default if we breach a representation or covenant and do not cure the breach, or obtain necessary waivers or modifications, within the required time periods.If an event of default occurs, our lenders may accelerate the maturity of the debt outstanding under our debt agreements, foreclose upon our assets securing the debt and terminate any commitments to lend.In addition, our ability to incur additional indebtedness would be restricted. Moreover, defaults under our debt agreements could trigger cross-default provisions under other debt arrangements. In 2010, 2009, 2008 and 2007, we obtained agreements from our lenders to waive defaults under our debt agreements related to non-compliance with financial and non-financial covenants, and related cross-defaults. If, in the future, we were to breach any covenants under our debt agreements, there can be no assurance that any additional waivers will be received on a timely basis, if at all, or that any waivers obtained will extend for a sufficient period of time to avoid an acceleration event, an event of default or other restrictions on our business. The failure to obtain the necessary waivers or modifications could have a material adverse effect on our business, liquidity and financial condition. Our primary revolving credit facilities are subject to contractual and borrowing base limitations, which could adversely affect our liquidity and business. The maximum amounts we can borrow under our primary revolving credit facilities are subject to contractual limitations and borrowing base limitations which could significantly and negatively impact our future access to capital required to operate our business.Borrowing base limitations are based upon eligible inventory and accounts receivable.If our inventory or accounts receivable are deemed ineligible, because, for example, they are held outside certain geographical regions or a receivable is older than 90days, the amount we can borrow under the revolving credit facilities would be reduced.These limitations could have a material adverse impact on our liquidity and business. We are subject to two governmental audits that could have a material adverse effect on our financial condition, results of operations and cash flows. On June 4, 2008, our export subsidiary in the United Kingdom received a notification from the Direction Générale des Finances Publiques that the French tax authorities were proposing to issue a tax deficiency notice against our export subsidiary for failure to pay value-added tax and corporate income tax in France during the period of January 1, 2002 to December 31, 2006.We requested a review of the assessment by the French central tax administration, which has discretionary power to review and modify tax assessments.In a letter dated March 11, 2010, the French central tax administration informed us of its decision to cancel the value-added tax assessment, including interest and penalties, but maintain the corporate income tax assessment, including interest and penalties.As a result, we expect to receive an amended tax assessment reflecting the decision of the French central tax administration setting forth a tax assessment, including interest and penalties, of approximately €1.1 million ($1.6 million at an exchange rate of $1.43/€1.00 million as of December 31, 2009).We are evaluating our position with respect to the corporate income tax assessment and presently intend to avail ourselves of all available defenses.A negative outcome of this matter could have an effect on our consolidated financial position, results of operations and cash flows. On September 23, 2009, U.S. Customs and Border Protection (“CBP”) completed a pre-assessment survey of the import reporting processes used by our Latin American subsidiary located in Miami, Florida.Based on its pre-assessment survey, CBP notified us of its intention to conduct a compliance test to quantify any potential loss of revenue.As of the date of this report, such testing has not been commenced.A negative outcome of this matter could have a material adverse impact on our consolidated financial position, results of operations and cash flows. The goodwill on our balance sheet may not be recoverable and may be impaired in future periods, reducing the carrying value of goodwill as an asset. The value of goodwill on our balance sheet is evaluated, in part, based on the trading price of our common stock.On December31, 2009 and 2008, the per-share closing price of our common stock was $3.55 and $0.60, respectively.During 2008, we recorded aggregate goodwill impairment charges of $5.9million.As of December31, 2009 and 2008, the carrying value of our goodwill was $21.5million and $19.2million, respectively. - 15 - We rely in large part on credit lines provided by manufacturers to finance our inventory purchases, which lines are subject to change by the manufacturer with little or no notice.Without such credit lines, our ability to purchase and hold inventory could be negatively impacted, which could adversely affect our results of operations and business. To finance our purchases of inventory, we rely in large part on credit lines provided by the manufacturers of the products we sell.These manufacturers are under no obligation to provide these credit lines to us and have complete discretion in determining the size of the credit lines.Our manufacturers could determine to reduce or eliminate these credit lines because of their own financial condition, the global credit environment or their evaluation of our creditworthiness.In the event one or more credit lines is reduced or eliminated, our ability to purchase and hold inventory would be negatively affected, and would likely have an adverse impact on our results of operations and business. Risks Related to Our Business We rely on a small number of suppliers for products that represent a significant portion of our inventory purchases.Any adverse change in our relationships with and of these suppliers could have a material adverse effect on our results of operations. In 2009, 2008 and 2007, products from our top five suppliers accounted for approximately 47% of our sales.These suppliers have a variety of other distributors to choose from, which allows them to make substantial demands of us.In addition, each of these suppliers may terminate its relationship with us on relatively short notice.Any adverse change in our relationships with these suppliers could have a material adverse effect on our financial condition and results of operations. Many suppliers have consolidated in recent years, resulting in fewer suppliers of the products in the markets we serve.Moreover, suppliers have been consolidating the number of distributors they utilize.Further consolidation in the industry could adversely affect our relationships with our suppliers, which could have an adverse effect on our business. In addition, certain suppliers in our industry routinely purchase credit insurance from several major carriers to manage collection risks, and there can be no assurance that credit insurance will continue to be provided by those carriers.A reduction in credit insurance available to our suppliers could result in decreased credit lines from suppliers to us and, therefore, adversely affect our ability to maintain sufficient inventory, all of which could have a material adverse effect on our financial condition and results of operations. A reduction in the vendor allowances we collect from the manufacturers of the products we sell could adversely affect our results of operations. We receive credits from manufacturers of the products we sell for price protection, product rebates, marketing, promotions and other competitive pricing programs.In some instances, these vendor allowances represent a significant contribution to our pricing decisions and, therefore, our profitability.If manufacturers reduce the amount of vendor allowances available to us, decide to terminate vendor allowance programs, or if we are unable to collect allowances that have been made available to us, it could have a material adverse effect on our results of operations. We operate in an industry with significant pricing and margin pressure. Our industry experiences intense competition in pricing.There are several distributors in each of the markets in which we operate that distribute products that are identical or similar to the products we distribute.As a result, we face pricing and margin pressure on a continual basis.Additionally, the mix of products we sell also affects overall margins.If we increase sales of products that are more widely distributed, we may reduce our overall gross profit margin, as those products typically have lower margins due to competition.Freight costs and foreign currency exchange exposure can also have an adverse effect on margins. Our international operations trade in local currencies that subject us to risks related to the fluctuation of foreign currencies against the U.S. dollar. Our international revenues represented approximately 61% of our revenues in 2009, 2008 and 2007.We believe that international sales will continue to represent a large percentage of our net sales for the foreseeable future.Because our international operations trade in the currencies of the jurisdictions in which they operate, we are subject to fluctuations in foreign currency exchange rates and face exposure to adverse changes in these rates.These exposures may be different over time as business practices change.For each of our foreign subsidiaries, the local currency is its functional currency.When our revenues and expenses are denominated in currencies other than U.S. dollars, gains and losses on the conversion to U.S. dollars may contribute to fluctuations in our operating results.We have in the past entered, and expect in the future to enter into, hedging arrangements and local currency borrowing facilities to reduce this exposure, but these arrangements will not eliminate the significant effects these currency fluctuations may have on our results of operations.An increase in the value of the dollar could increase the real cost of our products to our customers in those markets outside the United States where we sell in dollars, and a weakened dollar could increase the cost of local operating expenses and procurement of product to the extent that we must purchase product in foreign currencies. - 16 - The products we sell may not satisfy shifting customer demand or compete successfully with our competitors’ products. Our business is based on the demand for the products we sell, which are primarily used in the manufacture or configuration of electronic products.These end products typically have short life cycles and experience intense price competition.Our success depends upon our ability to identify new product lines that will achieve market acceptance and to establish relationships with suppliers that will develop these products on a timely basis in response to the rapid technological changes in our industry, such as the shift occurring between traditional hard disk drives and solid state drives.If we misinterpret consumer preferences or fail to respond to changes in the marketplace, consumer demand for the products we sell could decrease.Furthermore, our suppliers must commit significant resources each time they develop a product.If they do not invest in the development of new products, then the range of products we offer may be reduced and the demand for the products we offer may decrease.If any of these events occur, our sales could decline significantly. A substantial portion of our sales consist of hard disk drives, which subjects us to the significant fluctuations in the overall hard disk drive market. In 2009, 2008, and 2007, 25%, 26% and 31%, respectively, of our worldwide sales consisted of hard disk drives, and 34%, 37% and 41%, respectively, of our U.S.Distribution sales consisted of hard disk drives.In 2009 and 2008, the disk drive market was adversely affected by the global economic crisis in terms of decreased sales volume and average selling prices, resulting in a year-over-year decrease in our disk drive revenue of 20% both worldwide and in the U.S.Distribution segment.The overall hard disk drive market is subject to significant fluctuations over time and, because a significant portion of our sales consist of disk drives, our revenue and our profitability are subject to those same significant fluctuations. A portion of our profitability is based on rebates we receive from manufacturers.These rebates may be reduced by manufacturers or we may not be able to participate in rebate offers made by manufacturers. Manufacturers have historically offered to their distribution partners, including us, rebates associated with the sale of their products.Recently, because of global economic issues, manufacturers have begun selectively reducing the rebates they offer.In addition, some rebates require us to qualify in order to receive the rebates by taking relatively large orders over a short period of time or paying invoices in significantly less time than what is commercially standard under the circumstances.Due to our financial condition, we may be unwilling or unable to take advantage of these rebate offers from manufacturers, thereby adversely impacting our profitability. Our reliance on legacy information systems that are supported by only a few individuals, as well as a lack of a fully integrated information system, could materially adversely affect our business. Some of our information systems consist of legacy applications that are supported by small internal and external ITteams.As a result, the expertise to maintain and upgrade these systems resides in only a few individuals, which, given the legacy nature of the information systems, could make replacement of these individuals very difficult.These legacy ITsystems may also not be compatible with commercially available software.In addition, our information systems are not consistent across our operations, making consolidation of financial information increasingly difficult.A loss of our internal or external ITteams, or the ability to consolidate financial and other information across our operations, could have a material adverse effect on our business and results of operations. - 17 - The value of our inventory may decline, which could have an adverse effect on our financial condition and results of operations. Our business model requires that we purchase and maintain adequate levels of inventory in order to meet customer demand on a timely basis.The markets we serve are subject to rapid technological change, new and enhanced products and evolving industry standards.These changes, along with changes in customer demand, may cause our inventory on hand to decline substantially in value.A majority of our suppliers provide some protection from a loss in inventory values through price protection or the option to return products, but only in specified circumstances.However, our suppliers may become unable or unwilling to fulfill these obligations. Supply shortages could adversely affect our operating results and cash flows. We are dependent on our suppliers for the products we sell.Historically, our industry has experienced periods of product shortages due to suppliers’ inability to accurately project demand.When these shortages occur, we typically receive an allocation of the available product from our suppliers.We cannot assure you that our suppliers will be able to maintain an adequate supply of products to fulfill all of our customers’ orders on a timely basis.If we are unable to enter into and maintain satisfactory distribution arrangements, it may delay the availability and shipment of products to our customers.This may lead to our customers purchasing products from our competitors, which could adversely affect our business. If we do not control our operating expenses, we may not be able to successfully implement our strategy. The successful implementation of our strategy depends, to a substantial degree, upon our ability to increase sales while, at the same time, reducing or controlling the growth of operating expenses.We have implemented initiatives intended to increase productivity and reduce costs.These initiatives include significant personnel reductions, reduction or elimination of non-personnel expenses, streamlining operations and consolidating business lines.We cannot assure you that our efforts will produce the expected cost savings and other benefits.Moreover, our cost reduction efforts may adversely affect our financial and operational controls and our ability to distribute products in volumes required to meet customer demand.These efforts may also result in disruptions that could adversely affect our ability to service customers. Our ability to operate effectively could be impaired if we fail to attract and retain key personnel and qualified managers. Our success largely depends on our ability to recruit and retain qualified managers and key personnel.If one or more of our key personnel, particularly W.Donald Bell, our President and Chief Executive Officer, resigns or otherwise terminates his or her employment with us, we could experience a loss of sales and supplier relationships and diversion of management resources.Competition for skilled employees in the technology industry is intense, especially in the San Francisco Bay Area, where many of our key employees are located.There can be no assurance that we will be able to recruit and retain such personnel. In order to attract and retain personnel in a competitive marketplace, we have historically provided competitive compensation packages, including equity-based compensation.However, given the recent economic slowdown, we have generally not raised base salaries or bonus opportunities for our employees, including for our named executive officers, for the past several years.As a result, most of our named executive officers are now paid below current market rates for their positions as determined by the independent compensation consultant hired by the Compensation Committee of our Board of Directors.The perception that our stock price may not increase over time could also adversely affect our ability to attract or retain key employees.Further, the compensation expense that must be recognized in connection with the grant of stock options and other equity awards may limit the attractiveness of using equity-based compensation as a primary incentive and retention tool in the future.If we are unable to retain our existing key personnel or hire and integrate new management or employees, our business, financial condition and results of operations could be adversely affected. - 18 - Our international operations subject us to additional risks that may adversely affect our results of operations. As described above, sales from our international operations in recent years have represented a significant percentage of our total sales, and we believe that international sales will continue to represent a significant portion of our business.Our international operations are subject to a number of risks, including: • accounts receivable collection risks, longer payment cycles and unpredictable sales cycles; • costs and difficulty in staffing and managing foreign operations; • import and export license requirements, tariffs, taxes and other trade barriers; • potentially adverse tax consequences, including restrictions on repatriating earnings and the potential for “double taxation;” • the burden of complying with a wide variety of foreign laws, treaties and technical standards, and changes in those regulations; and • local political and economic instability. Our inability to adequately assess and monitor credit risks of our customers could have a material adverse effect on our financial condition, results of operations and liquidity. We are subject to the credit risk of our customers.We use various methods to screen potential customers and establish appropriate credit limits; however, these methods cannot eliminate all potential bad credit risks and may not prevent us from approving applications that are fraudulently completed.Moreover, businesses that are good credit risks at the time of application may become bad credit risks over time and we may fail to detect this change.In times of economic recession, the number of our customers who default on payments owed to us tends to increase.If we fail to adequately assess and monitor our credit risks, we could experience longer payment cycles, increased collection costs and higher bad debt expense. Most of our sales are on an open credit basis, with typical payment terms of 30days in the United States and, because of local customs or conditions, longer periods in some markets outside the United States.We monitor individual customer payment capability in granting such open credit arrangements, seek to limit such open credit to amounts we believe the customers can pay, and maintain reserves we believe are adequate to cover exposure for doubtful accounts. Our exposure to credit risks may increase if our customers are adversely affected by the current global economic downturn, or if there is a continuation or worsening of the downturn.Although we have programs in place that are designed to monitor and mitigate the associated risk, including monitoring of particular risks in certain geographic areas, there can be no assurance that such programs will be effective in reducing our credit risks. In the past, there have been bankruptcies among customers, causing us to incur economic or financial losses.There can be no assurance that additional losses will not be incurred.Future losses, if incurred, could harm our business and have a material adverse effect on our operating results and financial condition.Additionally, to the degree that the ongoing turmoil in the credit markets makes it more difficult for some customers to obtain financing, those customers’ ability to pay could be adversely impacted, which, in turn, could have a material adverse impact on our business, operating results and financial condition. In addition, our ability to borrow under our primary revolving credit facility and to incur additional indebtedness is subject to limits based on a percentage of our outstanding accounts receivable.A decrease in accounts receivable resulting from an increase in bad debt expense could adversely affect our liquidity. If we are unable to compete effectively in our industry, our operating results may suffer. The markets in which we compete are highly competitive.As a result, we face a variety of significant challenges, including rapid technological advances, price erosion, changing customer preferences and evolving industry standards.Our competitors continue to offer products with improved price and performance characteristics, and we will have to do the same in order to remain competitive.Increased competition could result in significant price competition, reduced revenues, lower profit margins or loss of marketshare, any of which would have a material adverse effect on our business.We cannot be certain that we will be able to compete successfully in the future. We compete for customer relationships with numerous local, regional, national and international distributors.We also compete for customer relationships with suppliers, including some of our own suppliers and customers.We believe our most significant competition for customers seeking both products and services arises from Arrow, Avnet, SYNNEX and Magirus.We believe our most significant competition for customers seeking only products arises from Ingram Micro, Tech Data, Actebis and Intcomex.We also compete with regionalized distributors in North America, Europe and Latin America who use their localized knowledge and focused product expertise as a competitive advantage.Some of our competitors have superior brand recognition and greater financial resources than we do, which may enable them to increase their marketshare at our expense.If we are unable to compete successfully, our operating results may suffer. - 19 - We also compete with other distributors for relationships with suppliers.In recent years, a growing number of suppliers have begun consolidating the number of distributors they use.This consolidation could result in fewer major distributors in our industry.As a result of this consolidation, we may lose relationships with one or more existing suppliers.In addition, suppliers have established, and may continue to establish, cooperative relationships with other suppliers and data storage solution providers.These cooperative relationships may enable suppliers to offer comprehensive solutions that compete with those we offer and the suppliers may have greater resources to devote to sales and marketing efforts.If we are unable to maintain our relationships with existing suppliers and not establish new relationships, it could harm our competitive position and adversely affect our operating results. Our lack of long-term agreements with our customers could have a material adverse effect on our business. Most of our sales are made on an order-by-order basis, rather than under long-term sales agreements.We make commitments to our suppliers based on our forecasts of future demand.A variety of conditions, both those specific to our customers and those generally affecting the economy in the markets in which we operate, may cause our customers to cancel, reduce or delay purchase orders that were previously made or anticipated.Generally, customers can cancel, reduce or delay purchase orders and commitments without penalty.We seek to mitigate these risks, in some cases, by entering into sales agreements that prohibit order cancellations and product returns.However, we cannot assure you that these agreements will adequately protect us or that the customer will honor the agreement.A significant number of cancellations, reductions or delays in orders by customers could materially adversely affect our business. Failure to identify acquisition opportunities or to successfully integrate acquired businesses into our operations could reduce our revenues and profits and limit our growth. Historically, a substantial part of our growth has been achieved through the acquisition of complementary businesses.An important component of our strategy is to continue to pursue selective acquisitions to develop and expand our business.In the past several years, our ability to pursue acquisition opportunities has been significantly impacted by the issues relating to the restatement of our consolidated financial statements.Our identification of suitable acquisition candidates involves risks inherent in assessing the value, strengths, weaknesses, overall risks and profitability of acquisition candidates.We may be unable to identify suitable acquisition candidates in the future.If we do not make suitable acquisitions, we may find it more difficult to realize our growth objectives. The process of integrating new businesses into our operations poses numerous risks, including: • an inability to integrate acquired operations, accounting systems and processes, information systems and internal control systems; • exposure to unanticipated contingent liabilities of acquired companies; • use of substantial portions of our available cash to consummate an acquisition and/or to operate the acquired business; • diversion of management’s attention; • difficulties and uncertainties in transitioning the business relationships from the acquired entity to us; • the loss of key supplier relationships upon a change of ownership of the acquired business; and • the loss of key employees of acquired companies, which could lead to a loss of customers or supplier relationships. In addition, future acquisitions may be dilutive to ourshareholders, cause us to incur additional indebtedness and/or large one-time expenses and/or create intangible assets that could result in significant amortization expense.If we expend significant amounts of cash or incur additional debt, our liquidity may decline and we may be more vulnerable to economic downturns and competitive pressures.We cannot assure you that we will be able to successfully complete any future acquisitions, that we will be able to finance acquisitions or that we will realize any anticipated benefits from any acquisitions that we do complete. - 20 - Our geographic coverage on the European continent is not as extensive as some of our competitors, which may lead manufacturers to select our competitors over us as their distributor. Our geographic coverage on the European continent is not as extensive as some of our competitors.Manufacturers use a variety of criteria to select their distributors, whether for new products or in the event of distributor consolidation.Our smaller geographic coverage as compared to some of our competitors may cause manufacturers to select our competitors as their distributors rather than us, which could have an adverse impact on our operations. The current economic downturn has adversely affected customer spending patterns, which has affected our business and results of operations and may have further adverse effects on our business. The disruptions in the financial markets and challenging economic conditions have adversely affected the United States and world economy and, in particular, have reduced consumer and business spending.Turmoil in global credit markets and recent turmoil in the geopolitical environment in many parts of the world, as well as other disruptions, such as changes in energy costs, are and may continue to put pressure on the global economy.Our operating results in one or more segments may also be affected by uncertain or changing economic conditions particularly germane to that segment or to particular customer markets within that segment.If our customers delay or cancel spending on their IT infrastructure, that decision could result in reductions in sales of our products, longer sales cycles and increased price competition.There can be no assurances that government responses to the disruptions in the financial markets will restore spending to previous levels.If global economic and market conditions, or economic conditions in the United States or other key markets, remain uncertain or persist, spread, or deteriorate further, we may experience material impacts on our business, operating results and financial condition. Our geographic reach requires that we have a significant amount of intercompany sales across international borders, which subject us to the risk that the transfer pricing between our subsidiaries will be subject to review by the local taxing authorities.A finding by the local taxing authorities that our transfer pricing is inadequate could subject us to significant liability. We sell a significant amount of product to our local subsidiaries at a cost we believe is fair and reasonable based on the cost of the product plus a reasonable margin.Because these sales are significant, the sales are subject to review by local taxing authorities who may claim that we transferred the goods at a cost that is below that which is fair or reasonable.If we are subject to review, we may incur significant costs participating in and responding to such an investigation.In addition, if it is determined that we did not adequately set the transfer prices between our cross-border subsidiaries, we may be subject to tax assessments that could be significant and adversely impact our results of operations. Some of our operations are located in areas that are subject to natural disasters that could result in a business stoppage and adversely affect our results of operations. Our operations depend on our ability to maintain and protect our facilities, computer systems and personnel.Our corporate headquarters, including some of our business operations, computer systems and personnel, are located in the San Francisco Bay Area, which is in close proximity to known earthquake faults.In addition, a substantial portion of our IT infrastructure is located in Montgomery, Alabama, which is susceptible to tornados and hurricanes.Our backup systems only reside locally for each ITsystem.An earthquake or other catastrophe, communication failure or similar event, that disables our facilities, requiring transportation of electronic backup media to an unaffected location, or that impairs the transportation of our employees and causes a business interruption, may have an adverse effect on our results of operations. Our business model requires us to hold inventory in a number of different locations, both internationally and domestically, which makes us susceptible to inventory theft. We hold inventory of expensive high technology products in reasonable proximity to our customers around the world.From time to time in the past, we have experienced inventory theft, both in the United States and abroad.While we have safeguards in place to protect against theft, theft continues to occur.In addition, we purchase insurance to cover potential theft; however, the insurance policies require payment of high deductibles and may not cover every situation.If we were to experience a significant loss of inventory due to theft, it could have an adverse effect on our results of operations and financial condition. - 21 - We operate in a number of jurisdictions and some of our personnel travel extensively, which may subject our employees to contagious airborne pathogens, including the H1N1 influenza virus or “swine flu.” We operate in a number of jurisdictions, including a number of countries in Latin America.Our personnel also travel extensively by air and other modes of common commercial transportation.If a significant number of our personnel were to become exposed to one or more contagious pathogens, including the H1N1 influenza virus, or if one or more of the countries we operate in experiences a significant quarantine, our ability to sell products to our customers could be negatively affected, which could have an adverse impact on our results of operations. Risks Related to Our Common Stock The price of our common stock has been volatile in the past and may continue to be volatile in the future, which could cause the value of an investment in our common stock to decline. From January1, 2009 through March 25, 2010, the high and low sales prices of our common stock were $5.55 and $0.36, respectively.The market price of our common stock may continue to fluctuate substantially in the future in response to a number of factors, including: • fluctuations in our quarterly operating results or the operating results of our competitors; • continued operating losses or the inability to generate positive cash flows; • changes in general conditions in the economy, the financial markets or our industry; • the ability to timely file future consolidated financial statements; • the ability to remediate identified material weaknesses; • announcements of significant acquisitions, strategic alliances or joint ventures by our customers or our competitors; and • other developments affecting us, our industry, suppliers, customers or competitors. The stock market has recently experienced extreme price and volume fluctuations.This volatility has had a significant effect on the market prices of securities issued by many companies for reasons unrelated to their operating performance.These broad market fluctuations may materially adversely affect the market price of our common stock, regardless of our operating results.In addition, as a result of its small public float and limited trading volume, our common stock may be more susceptible to volatility arising from any of these factors. Item1B.Unresolved Staff Comments None. Item2.Properties North America.In North America, our corporate headquarters is located in San Jose, California and we occupy approximately 77,000square feet of leased office space for that purpose under two operating leases.The current terms of these leases expire on September 30, 2010.In addition, in our North America segment, we occupy approximately 11sales offices that we lease pursuant to leases that expire through 2012, aggregating approximately 34,000 square feet.We also occupy two integration and service centers and three warehouses in San Jose, California, New Castle, Delaware and Elk Grove Village, Illinois, all of which together comprise approximately 218,000square feet pursuant to leases that expire through 2011.We also maintain an approximately 27,000square foot leased facility in Montgomery, Alabama, housing our corporate IT, data center and primary call center.The lease for this facility expires in November2012. - 22 - In connection with our acquisition of ProSys in October2006, we added approximately 33,000square feet of office space and approximately 60,000square feet of warehouse space located near Atlanta, Georgia.These leases expire in January2024 and November2025, respectively.Our ProSys segment is also supported by four additional office space leases and a 32,500 square foot facility located in Kentucky, which expire in 2010. Our TotalTec operation, which is included in our Other segment, is supported by two office space leases in New Jersey and Florida, comprising 72,000square feet in leases that expire at various dates through 2012. Our Canada operation, which is included in our North America segment, operates in three office and warehouse facilities in Quebec, British Columbia and Ontario, totaling 21,000 square feet under leases expiring through 2014. The Rorke Data operation, which is included in our Other segment, maintains a 46,000 square foot facility in Eden Prairie, Minnesota under a lease that expires in 2014. Latin America.Our Latin America group leases its headquarters in Doral, Florida.The lease for this facility expires in 2014 and is related to our Latin America segment.Throughout Latin America, we occupy 20sales offices and distribution facilities totaling approximately 123,000square feet. Europe.Our European group maintains its headquarters, comprised of approximately 38,000square feet of leased office space, in Chessington, England.The lease for this facility expires in December 2010.Our European group also leases approximately 55,000square feet of unused warehouse space in Chessington pursuant to a lease that also expires in December 2010.We maintain a distribution center in Birmingham, England, comprised of approximately 126,000square feet of space under a lease that expires in 2019, which we currently utilize at 60% of capacity.Our value-added storage and solutions business servicing the United Kingdom and Ireland occupies approximately 23,000square feet in Haslingden, England, in premises we own.We also maintain approximately 16,500square feet of additional office and warehouse spaces under leases that terminate through 2019.We also maintain a sales office located in Neubiberg, Germany comprising of approximately 18,500square feet under a lease that will expire in 2012, as well as other sales offices in Germany, totaling 3,330square feet, under leases expiring through 2010.Our Continental European distribution center was relocated into a larger facility in Poing, Germany in August2007, comprising approximately 93,000square feet.The lease for this facility will expire in July2012.We lease approximately 31,000square feet of office and warehouse space in Almere and Hoogeveen, Netherlands, under leases expiring through 2014.We also occupy sales offices in Belgium, France and Spain comprising approximately 12,000square feet under leases that expire through 2015.These properties are used by the Europe segment. We believe that our existing facilities are suitable and adequate for our current operational needs. Item3.Legal Proceedings We are involved in various claims, suits, investigations and legal proceedings that arise from time to time in the ordinary course of our business.The following is a discussion of our significant legal matters. On June 4, 2008, our export subsidiary in the United Kingdom received notification from the Direction Générale des Finances Publiques that the French tax authorities were proposing to issue a tax deficiency notice against our export subsidiary for failure to pay value-added tax and corporate income tax in France during the period of January 1, 2002 to December 31, 2006.Subsequently, the French tax authorities issued a tax assessment against our U.K. export subsidiary.We requested a review of the assessment by the French central tax administration, which has discretionary power to review and modify tax assessments.In a letter dated March 11, 2010, the French central tax administration informed us of its decision to cancel the value-added tax assessment, including interest and penalties, but maintain the corporate income tax assessment, including interest and penalties.As a result, we expect to receive an amended tax assessment reflecting the decision of the French central tax administration.Based upon the letter from the French central tax administration, we believe that the tax assessment, including interest and penalties, should be reduced to approximately €1.1 million ($1.6 million at an exchange rate of $1.43/€1.00 as of December 31, 2009).We are evaluating our position with respect to the corporate income tax assessment and presently intend to avail ourselves of all available defenses. - 23 - On December29, 2008, JohnR. Campbell, who alleges he is one of ourshareholders, caused a purported shareholder’s derivative lawsuit to be filed in the Superior Court of California for the County of San Mateo, naming us as a nominal defendant, and naming 17of our current and former officers and directors as defendants.The lawsuit seeks to recover unspecified damages purportedly sustained by us in connection with our historical stock option granting practices.Subject to certain limitations, we are obligated to indemnify our current and former officers and directors in connection with the investigation of our historical stock option practices and such lawsuits.During 2009, two of our former officers were dismissed from the lawsuit.Although the matter is in its preliminary stages and we have procured insurance coverage for these types of claims, the expense for us to defend this lawsuit may be significant. Item4.[Removed and Reserved] PART II Item5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Prior to March19, 2008, our common stock traded on the NASDAQ Global Market under the symbol “BELM.”Effective March19, 2008, our common stock was suspended from trading on the NASDAQ Global Market and traded on the Pink OTC Market, or Pink Sheets, under the symbol “BELM.PK.”Our common stock traded primarily on the OTC Bulletin Board, under the symbol “BELM.OB,” from October 2009 until January 25, 2010, when our common stock was relisted on the NASDAQ Global Market under the symbol “BELM.” The following table sets forth the high and low sale prices of our common stock as reported by the NASDAQ Global Market prior to March19, 2008 for each of the periods indicated, and the high and low bid quotations for our common stock as reported by Pink Sheets or OTC Bulletin Board on and after March19, 2008, for each of the periods indicated.The over-the-counter quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent transactions. High Low First quarter $ $ Second quarter Third quarter Fourth quarter First quarter $ $ Second quarter Third quarter Fourth quarter The graph below shows the cumulative five-year total return to holders of Bell Microproducts Inc. common stock compared to the cumulative total returns of the S&P 500 index and the NYSE Arca Tech 100 index.The graph assumes an investment of $100 in our common stock and in each of the indices (including reinvestment of dividends) on December31, 2004. - 24 - December 31, Bell Microproducts Inc. S&P 500 NYSE Arca Tech 100 The stock price performance included in this graph is not necessarily indicative of future stock price performance. As of March 25, 2010, there were approximately 331holders of record of our common stock. We have never paid cash dividends to ourshareholders and we do not plan to do so in the future.Our line of credit agreements prohibit the payment of dividends or other distributions on any of ourshares except dividends payable in our capital stock. - 25 - Item6.Selected Financial Data The following selected consolidated financial data as of December31, 2009 and 2008 and for the years ended December31, 2009, 2008 and 2007, respectively, are derived from our audited consolidated financial statements included elsewhere in this Annual Report on Form 10-K/A.The selected consolidated financial data as of December31, 2007, 2006 and 2005 and for the years ended December31, 2006 and 2005 are derived from our audited consolidated financial statements not contained herein.The historical results do not necessarily indicate results to be expected for any future period. Five-Year Selected Financial Highlights: Years Ended December31, (in thousands, except per share data) Consolidated Statements of Operations Data: Net sales $ Cost of sales Gross profit Selling, general and administrative expense Professional fees (4) Impairment of goodwill and other intangibles — Restructuring and impairment costs — Total operating expenses Operating income (loss) ) ) Interest expense, net Other expense (income), net ) ) ) Income (loss) before income taxes ) Provision for (benefit from) income taxes ) Net income (loss) $ $ ) $ ) $ ) $ ) Net income (loss) per share: Basic $ $ ) $ ) $ ) $ ) Diluted $ $ ) $ ) $ ) $ ) Shares used in per share calculation: Basic Diluted Includes the results of operations of ProSys Information Systems since the acquisition of substantially all of its assets on October2, 2006. Includes the results of operations of MCE Group since its acquisition on December1, 2005 and Net Storage since its acquisition on July8, 2005. Adjusted for the retrospective adoption of Financial Accounting Standards Board (“FASB”) ASC 470-20,Debt with Conversion and Other Options (“ASC 470-20”) (formerly FASB Staff Position No. APB 14-1, Accounting for Convertible Debt Instruments That May Be Settled in Cash Upon Conversion (Including Partial Cash Settlement) (“FSP APB 14-1”)).See Note 2, “Summary of Significant Accounting Policies” to our Consolidated Financial Statements included elsewhere in this Form 10-K/A. Professional fees represent fees for audit, legal, tax and outside accounting advisory services. As of December31, (Inthousands) Consolidated Balance Sheet Data Working capital $ Goodwill Total assets Long-term debt Shareholders’ equity Adjusted for the retrospective adoption of FASB ASC 470-20, Debt with Conversion and Other Options. See Note 2, “Summary of Significant Accounting Policies” to our Consolidated Financial Statements included elsewhere in this Form 10-K/A. - 26 - Item7.Management’s Discussion and Analysis of Financial Condition and Results of Operations SPECIAL NOTE:This section, Management’s Discussion and Analysis of Financial Condition and Results of Operations, contains forward-looking statements that are based on our current expectations.Actual results in future periods may differ materially from those expressed or implied by those forward-looking statements because of a number of risks and uncertainties.For a discussion of some of the factors that may affect our business and prospects, see Part1 — Item1A — Risk Factors. Credit Agreement Covenants and Consolidated Financial StatementPresentation Our audited consolidated financial statements included in this Annual Report on Form10-K/A have been prepared on a going concern basis, which assumes continuity of operations and realization of assets and satisfaction of liabilities in the ordinary course of business.Our ability to continue as a going concern is dependent upon, among other factors, continuing to generate positive cash flows from operations, maintaining compliance with the provisions of our existing credit agreements and, when necessary, our ability to renew such agreements and/or obtain alternative or additional financing.Our compliance with the provisions of our existing credit agreements and our ability to obtain alternative or additional financing when needed are an important part of our ability to continue as a going concern. Our credit agreements currently include a number of financial covenants: · U.S. Operations.Our agreement with Wachovia Capital Finance Corporation (Western) (the “Western Facility”) and the other lenders named therein and the credit agreements related to our 9% Senior Subordinated Notes payable to the Retirement Systems of Alabama (“RSA”), principally financing our U.S. operations, require that we satisfy several covenants, including a minimum fixed-charge coverage ratio that requires us to have earnings before interest, income taxes, depreciation, amortization and restructuring charges (“EBITDA”) greater than or equal to a specified percentage of the payments we make for income taxes, interest, capital expenditures and principal payments.We were required to, and did, satisfy the fixed-charge coverage ratio for the three-month periods ended March31, 2009, June30, 2009 and September30, 2009 based upon a ratio of 35%, 75% and 110%, respectively.The measurement period extends to two quarters ending December31, 2009, three quarters ending March31, 2010, and the 12-month period ending on the last day of each subsequent fiscal quarter, each based upon a ratio of 110%.We satisfied the fixed-charge coverage ratio as of December 31, 2009, and all other required covenants and currently expect to satisfy the ratio and all other covenants under this agreement as of March 31, 2010 and for at least the next twelve months.At January 31 and February 28, 2010, we were not in compliance with an intercompany receivable limitation, and at December 31, 2009 we were not in compliance with a cross-default provision due to a breach of the GE Commercial Distribution Finance Corporation agreement as described below.We obtained a waiver from the Western Facility lenders in March 2010 regarding such non-compliance.In addition, the lack of compliance under the Western Facility triggered the cross-default provisions under the notes payable to the RSA, and we obtained a waiver of such non-compliance from the RSA in March 2010. · European Operations.Our agreement with Bank of America, N.A. and the other lenders named therein, principally financing our European operations, requires that we maintain a minimum aggregate quarterly tangible net worth of £26.9million ($43.6million using the exchange rate on December31, 2009 of $1.62/£1.00) for certain of our European subsidiaries.Through December 31, 2009, we were not in compliance with this covenant due to the exclusion of certain assets in our calculation.In March 2010, we obtained a waiver of this non-compliance for all prior periods. In addition, the agreement was amended to permit inclusion of intercompany receivables in all future calculations of the minimum aggregate tangible net worth covenant.We expect to satisfy all covenants under this agreement for at least the next twelve months. · ProSys Operations.Our agreement with GE Commercial Distribution Finance Corporation requires our ProSys subsidiary to maintain its combined tangible net worth and subordinated debt of not less than $9million, a ratio of funded debt to earnings before interest, taxes, depreciation and amortization for the 12-month period ending on the last day of each fiscal quarter of not more than four-to-one (4:1), and a fixed-charge coverage ratio for the 12-month period ending on the last day of such fiscal quarter of not less than one-and-one-half-to-one (1.5:1).As of December 31, 2009, we were not in compliance with the tangible net worth and subordinated debt provision of this agreement.Additionally, there is a cross-default provision in this agreement that was triggered by the breaches in the Western Facility on January 31 and February 28, 2010, as described above.In March 2010, we obtained a waiver of such non-compliance.We expect to satisfy all covenants under this agreement for at least the next twelve months. - 27 - Further, our credit agreements contain certain non-financial covenants, such as restrictions on the incurrence of debt liens, mergers, acquisitions, asset dispositions, capital contributions, payment of dividends, repurchases of stock and investments, as well as a requirement that we provide audited consolidated financial statements to lenders within a prescribed time period after the close of our fiscal year. We presently believe we will be able to maintain compliance with all of our debt covenants for at least the next twelve months. We currently have substantial outstanding debt obligations that could become payable through the first quarter of 2011, including the following: · The Western Facility expires on September 20, 2010, but is automatically extended for one year unless we receive written notice of termination 60 days prior to that date.This facility provides availability of up to $153 million, as amended on February 3, 2010, of which approximately $70 million was outstanding at December 31, 2009. · Our convertible subordinated notes, in the aggregate principal amount of $110 million, include a provision under which the holders have the right to require us to repurchase for cash all or a portion of the notes at face value on March 5, 2011. We are currently negotiating an extension of the Western Facility.Our ability to negotiate an extended or replacement revolving line of credit will likely be impacted by the redemption provisions of our convertible subordinated notes and our ability to successfully complete a restructuring of those provisions.We believe we will be able to successfully negotiate an extension of the Western Facility and renegotiate the terms of the convertible subordinated notes, or obtain alternative or additional financing, if needed. Alternative or additional financings could result in existing shareholders experiencing significant dilution, and we may issue new equity securities with rights, preferences or privileges senior to those of existing holders of our common stock.Further, a renegotiation of the terms of the notes or an alternate or additional financing could be dilutive to future earnings per share.Should we be unsuccessful in negotiating an extended or replacement revolving line of credit when necessary, or either obtaining necessary funds to redeem the convertible subordinated notes or renegotiating the terms of a refinancing with the current note holders, including obtaining the necessary approvals from senior lenders, we would be in default of the terms of our debt agreements which would constitute a cross-default under most of our other debt arrangements.If those defaults should occur and we were unable to negotiate cures: (1) our lenders could declare all outstanding principal and interest to be due and payable and certain cross-default provisions under other credit arrangements would be triggered; or (2) our lenders could terminate their commitments to loan us money and foreclose against the assets securing their borrowings.Should these events occur, there would be uncertainty regarding our ability to continue as a going concern. In the future, if we fail to satisfy any of the covenants in our credit agreements and are unable to obtain waivers or amendments, the lenders could declare a default under our credit agreements.Any default under our credit agreements would allow the lenders under these agreements the option to demand repayment of the indebtedness outstanding under the applicable credit agreements, and would allow certain other lenders to exercise their rights and remedies under their respective cross-default provisions.If these lenders were to exercise their rights to accelerate the indebtedness outstanding, there can be no assurance that we would be able to refinance or otherwise repay any amounts that may become accelerated under the agreements.The acceleration of a significant portion of our indebtedness would have a material adverse effect on our business, liquidity and financial condition.Given our existing financial condition and current conditions in the global credit markets, should these events occur, there would be uncertainty regarding our ability to continue as a going concern.See Liquidity and Capital Resources for additional information. Critical Accounting Policies and Estimates Management is required to make judgments, assumptions and estimates that affect the amounts reported when we prepare consolidated financial statements and related disclosures in conformity with generally accepted accounting principles in the United States.Note2 — Summary of Significant Accounting Policies in our notes to the consolidated financial statements included in this Annual Report on Form10-K/A describes the significant accounting policies and methods used in the preparation of our consolidated financial statements.The following critical accounting policies require significant judgments regarding assumptions and estimates used in the preparation of our consolidated financial statements.Actual results could differ from these estimates. - 28 - For additional information regarding our accounting policies, see Note 2 – Summary of Significant Accounting Policies inour notes to the consolidated financial statements included in this Annual Report on Form10-K/A. Revenue Recognition We recognize product revenue when the following conditions are met:(i)we have received a firm customer order, (ii)the goods have been shipped and title and risk of loss have passed to the buyer, (iii)the price to the buyer is fixed or determinable and (iv) collectability is reasonably assured.Revenue is recorded net of estimated discounts, rebates and estimated returns.We recognize service revenue as the services are performed, and the related costs are expensed as incurred.If installation is essential to the functionality of the product, then product and service revenue is deferred until the service is completed.Determining whether each of the conditions has been met requires the application of judgment and estimates, such as, with respect to collectability.If our judgment or estimates are not correct, we may have to defer certain revenues or reserve certain receivables, which would reduce our sales and cost of sales or increase our operating expenses. Certain customer arrangements require us to record our net profit as a component of revenue (essentially as an agent fee) rather than recording the gross amount of the sale and related cost.We are required to use our best judgment in determining the application of the criteria to the facts of each situation.If our judgments change in the future, such changes may have a significant impact on our reported sales and cost of sales. We enter into multiple-element revenue arrangements, which may include any combination of services, extended warranty and hardware.If the required criteria are met for each element of the arrangement and there is objective and reliable evidence of fair value for all units of accounting in an arrangement, the arrangement consideration is allocated to the separate units of accounting based on each unit’s relative fair value.If these criteria are not met, product and service revenue is deferred and recognized upon delivery of the undelivered items.Determining whether each of the conditions has been met requires the application of judgment and estimates, such as, with respect to collectability.If our judgment or estimates are not correct, we may have to defer certain revenues or reserve certain receivables, which would decrease our sales and cost of sales or increase our operating expenses. Shipping and handling costs charged to customers are included in net sales and the associated expense is recorded in cost of sales for all periods, which may not be comparable to other companies’ presentations. Accounts Receivable and Allowance for Doubtful Accounts We evaluate the collectability of our accounts receivable based on a combination of factors.When we are aware of circumstances that may impair a specific customer’s ability to meet its financial obligations to us, we record a specific allowance against amounts due to us and thereby reduce the net receivable to the amount we reasonably believe is likely to be collected.If the financial condition of our customers deteriorates or if economic conditions worsen, additional allowances may be required.Historically, our estimates of the allowance for doubtful accounts have not deviated significantly from actual write-offs.If an additional 0.2% to 0.5% of our accounts receivable were determined to be uncollectible at December31, 2009, then our 2009 operating income from continuing operations before income taxes would have decreased by $0.9 million to $2.3 million. Customer credits pertaining to price protection programs, rebate programs, promotions and product returns are recorded to offset customer receivables.When applicable, credits are extinguished when a customer applies them to its related receivable or we are legally released from being the primary obligor under the liability. Inventories Inventories are stated at the lower of cost or market.Cost is generally determined by the first-in, first-out (“FIFO”) method.Market is based on estimated net realizable value.We assess the valuation of our inventory on a quarterly basis and periodically write down the value for estimated excess and obsolete inventory based on estimates about future demand, actual usage and current market value.Once inventory is written down, a new cost basis is established.If an additional 0.2% to 0.5% of our inventory were determined to be excess or obsolete at December31, 2009, then our 2009 gross profit and operating income from continuing operations before income taxes would have decreased by $0.6million to $1.6million, respectively. - 29 - Stock-Based Compensation We recognize initial stock-based compensation expense for stock-based awards made to employees and directors based on estimated fair values on the date of grant, net of an estimated forfeiture rate.Compensation expense for stock options and non-performance based restricted stock units (“RSUs”) granted after December 31, 2005 is recognized over the requisite service period of the award on a straight-line basis.Compensation expense for all non-performance based RSUs granted on or prior to December31, 2005 is recognized using the accelerated multiple-option approach.Compensation expense for performance-based RSUs is recognized using the accelerated multiple option method based upon the fair value of the underlying shares on the vesting date.Forfeiture rates used in the determination of compensation expense are revised in subsequent periods if actual forfeitures differ from estimates. We utilize the Black-Scholes option pricing model for determining the estimated fair value for stock options.The Black-Scholes valuation calculation requires us to estimate key assumptions, such as future stock price volatility, expected terms, risk-free rates and dividend yield.We also estimate potential forfeitures of stock grants and adjust compensation cost recorded accordingly.The estimate of forfeitures is adjusted over the requisite service period to the extent that actual forfeitures differ, or are expected to differ, from such estimates.Changes in estimated forfeitures are recognized through a cumulative catch-up adjustment in the period of change, and the amount of stock compensation expense recognized in future periods is adjusted.The fair values of RSUs equal their intrinsic value on the date of grant. The following table summarizes the variables used in determining fair values of awards granted during the three years in the period ended December31, 2009: Volatility * % % % Expected term (in years) ** Risk-free interest rate *** % % % * Volatility is measured using historical daily price changes of our common stock over the expected term of the option. ** The expected term represents the weighted average period the option is expected to be outstanding and is based on the historical exercise behavior of employees. *** The risk-free interest rate is based on the U.S. Treasury zero-coupon yield with a maturity that approximates the expected term of the option. Accounting for Income Taxes The provision for income taxes and recognition of tax benefits involves uncertainties and numerous evaluations and judgments in the interpretation of complex tax regulations by various taxing authorities.In situations involving uncertain tax positions related to income tax matters, we do not recognize a benefit unless we believe that it is more likely than not that our tax position will be sustained.As additional information becomes available, or these uncertainties are resolved with the taxing authorities, revisions to these liabilities or benefits may be required, resulting in additional provision for or benefit from income taxes reflected in our consolidated statement of operations. In order for us to realize our deferred tax assets, we must be able to generate sufficient taxable income in those jurisdictions where the deferred tax assets are located.When we assess the likelihood of realizing our deferred tax assets, we consider all available evidence, both positive and negative, including historical levels of income, future market growth, expectations and risks associated with estimates of future taxable income and ongoing prudent and feasible tax planning strategies.When we are unable to conclude that it is more likely than not that we will realize all or part of our net deferred tax assets in the future, a valuation allowance is provided against the deferred tax assets in the period in which we make such a determination.The most significant and objective negative evidence requiring us to record a valuation allowance is cumulative losses in recent years.Projected losses in future years, while representing less objective, negative evidence, are also considered.Conversely, positive evidence includes historical and future sources of taxable income, as well as prudent and feasible tax planning strategies.We exercise significant judgment in determining our provisions for income taxes, our deferred tax assets and liabilities and our future taxable income for purposes of assessing our ability to utilize any future tax benefit from our deferred tax assets.To the extent that our judgment is not correct, we adjust our valuation allowances, resulting in a tax provision or benefit to our income statement in the period that the adjustment is made. - 30 - In 2009 and 2008, we recorded valuation allowances on deferred tax assets in a number of tax jurisdictions, the most significant of which were the U.S., The Netherlands and Germany.The valuation allowances against the deferred tax assets in these jurisdictions were generally recorded based upon the full deferred tax assets recorded, less any amounts considered realizable due to loss carryback claims.The most significant tax jurisdictions with deferred tax assets and no valuation allowance included the U.K. and Brazil.We adjusted our valuation allowance against the deferred tax assets in the United States in the fourth quarter of 2009 to properly reflect the net deferred tax asset that is more likely than not to be realized.The adjustment reduced the valuation allowance and recorded an income tax benefit of $5.8 million in the fourth quarter of 2009, $2.4 million of which represents an immaterial out of period adjustment associated with the prior year as it was determined that the valuation allowance was not required as a liability had been previously established to offset certain deferred tax assets.Overall, amounts recorded for deferred tax assets, net of valuation allowance, were $12.3 million and $7.1million at December31, 2009 and 2008, respectively. Through December31, 2009, we have not provided for U.S. income taxes for undistributed earnings from foreign subsidiaries as it is currently our intention to reinvest these earnings indefinitely in operations outside the U.S.The Company believes it is not practicable to determine the Company’s tax liability that may arise in the event of a future repatriation.If repatriated, these earnings could result in a tax expense at the current U.S. Federal statutory tax rate of 35%, subject to available net operating losses and other factors.Subject to limitation, tax on undistributed earnings may also be reduced by foreign tax credits that may be generated in connection with the repatriation of earnings. The amount of income tax we pay is subject to audits by U.S. Federal, state and foreign tax authorities, which may result in proposed assessments.Our estimate of the potential outcome for any uncertain tax position requires significant judgment.We believe we have adequately provided for any reasonably foreseeable outcome related to these matters.However, our future results may include favorable or unfavorable adjustments to our estimated tax liabilities in the period the assessments are made or resolved, audits are closed or when statutes of limitation on potential assessments expire.Additionally, the jurisdictions in which our earnings or deductions are realized may differ from our current estimates.As a result, our effective tax rate in future periods may fluctuate significantly. We evaluate our uncertain tax positions in accordance with the guidance for accounting for uncertainty in income taxes.The amounts ultimately paid upon resolution of audits could be materially different from the amounts previously included in our income tax expense and therefore could have a material impact on our future tax provisions, net income and cash flows.Our reserve for uncertain tax positions is attributable primarily to uncertainties concerning the tax treatment of our international operations, including the allocation of income among different jurisdictions, and related interest.We review our reserves quarterly, and we may adjust such reserves because of proposed assessments by tax authorities, changes in facts and circumstances, issuance of new regulations or new case law, previously unavailable information obtained during the course of an examination, negotiations between tax authorities of different countries concerning our transfer prices, resolution with respect to individual audit issues, the resolution of entire audits, or the expiration of statues of limitations.Our overall uncertain tax position amounts recorded at December 31, 2009 and 2008 were $9.9 million and $14.1 million, respectively.The decrease was primarily due to the reduction of deemed dividend exposure and the expiration of the statutes of limitation of various uncertain tax positions, offset by certain accrued interest and penalties. Goodwill, Intangible Assets and Other Long-Lived Assets We apply the provisions of FASB’s Accounting Standards Codification Topic 350, Intangibles – Goodwill and Other (“ASC 350”) in our evaluation of goodwill and other intangible assets.ASC 350 eliminates the requirement to amortize goodwill, but requires that goodwill be reviewed at least annually for potential impairment. At December31, 2009 and 2008, we performed our annual goodwill impairment test.In performing this test and determining the appropriate goodwill impairment charge, management considered, in part, a valuation prepared by an independent valuation advisor. Effective March19, 2008, our common stock was suspended from trading on the NASDAQ Global Market.Consequently, in the first quarter of 2008, we experienced a significant decline in the market value of our stock.As a result, our market capitalization was significantly lower than our book value and we believed that this was an indicator of potential impairment of our goodwill and therefore a goodwill impairment test was performed with all reporting units passing the first step of the two-step process described below. - 31 - In accordance with ASC 350, we used the required two-step process to test goodwill for impairment.The first step is to determine if there is an indication of impairment by comparing the estimated fair value of each reporting unit to its carrying value including existing goodwill.ASC 350 states that the reporting unit is considered as an operating segment or one level below an operating segment (i.e., a component of an operating segment).A component of an operating segment can be a reporting unit if the component constitutes a business for which discrete financial information is available and management regularly reviews the operating results of that component.ASC 350 provides that two or more components of an operating segment shall be aggregated and deemed a single reporting unit if the components have similar economic characteristics. During the fourth quarter of 2008, the chief operating decision maker (“CODM”) started to review financial information differently, which resulted in a change in operating segments.The change in operating segment determination required us to re-evaluate our historical ASC 350 assumption of 11reporting units for goodwill impairment analysis used at December31, 2007 and March31, 2008, and we determined that we had 10 reporting units at December31, 2008.In 2009, the CODM further changed the segments included in his review of our financial information, which resulted in operating segments in 2009 consisting of North America, Latin America, Europe, ProSys, Rorke and Total Tec, and the Company making the determination that we had nine reporting units at December 31, 2009. Goodwill is considered impaired if the carrying value of a reporting unit exceeds the estimated fair value.We utilized a combination of income and market approaches to estimate the fair value of our reporting units in the first step.In our analysis, we weighted the income and market approaches 75% and 25%, respectively. The income approach utilizes estimates of discounted cash flows of the reporting units, which requires assumptions of, among other factors, the reporting units’ expected long-term revenue trends, as well as estimates of profitability, changes in working capital and long-term discount rates, all of which require significant judgment.The income approach also requires the use of appropriate discount rates that take into account the current risks in the capital markets.The market approach evaluates comparative market multiples applied to our reporting units’ businesses to yield a second estimated fair value of each reporting unit. We compared the fair value of each reporting unit to its carrying value including existing goodwill at December 31, 2009 and since there was no indication of impairment, it was not necessary to perform the second step of the impairment analysis and therefore, no goodwill impairment charge was recorded.At December31, 2008, these tests yielded an indication of impairment in each of the TotalTec and Net Storage Brazil reporting units and the Europe and ProSys reporting units at December31, 2007.We also compared the aggregate of the estimated fair values of our reporting units to our overall market capitalization, taking into account an acceptable control premium considered supportable based upon historical comparable transactions and current market conditions. At December31, 2009, key assumptions used to determine the fair value of each reporting unit under the income approach method were: (a)expected cash flow for the period from 2009 to 2014; and (b)a discount rate of 12.2%, which was based on management’s best estimate of the after-tax weighted average cost of capital (“WACC”).At December31, 2008, key assumptions used to determine the fair value of each reporting unit under the income approach method were:(a)expected cash flow for the period from 2008 to 2013; and (b)a discount rate of 12.6%, which was based on management’s best estimate of the after-tax WACC.At March31, 2008, key assumptions used to determine the fair value of each reporting unit under the income approach method were: (a)expected cash flow for the period from 2008 to 2012; and (b)a discount rate of 13.3%, which was derived from management’s estimate of a market participant’s assumption of the WACC.At December31, 2007, key assumptions used to determine the fair value of each reporting unit under the income approach method were: (a)expected cash flow for the period from 2008 to 2013; and (b)a discount rate of 12.8%, which was derived from management’s estimate of a market participant’s assumption of the WACC. Step two of the impairment test requires us to compute a fair value of the assets and liabilities, including identifiable intangible assets, within each of the reporting units with indications of impairment, and compare the implied fair value of goodwill to its carrying value.The results of step two indicated that the goodwill for the TotalTec reporting unit was fully impaired and the goodwill for the Net Storage Brazil reporting unit was partially impaired at December31, 2008.As a result, in 2008, we recorded a goodwill impairment charge of $3.5million in the TotalTec reporting unit and a goodwill impairment charge of $2.4million in the Net Storage Brazil reporting unit, for a total goodwill impairment charge of $5.9million in 2008.This non-cash charge materially impacted our equity and results of operations in 2008, but does not impact our ongoing business operations, liquidity, cash flow or compliance with covenants for our credit facilities. - 32 - In addition, we recorded a charge of $52.4million in the fourth quarter of 2007, which consisted of a $20.5million goodwill impairment charge in the ProSys reporting unit and a $31.9million goodwill impairment charge in the Europe reporting unit.This non-cash charge materially impacted our equity and results of operations in 2007, but does not impact our ongoing business operations, liquidity, cash flow or compliance with covenants for our credit facilities. As of December31, 2009, if forecasted cash flows had been 10% lower than estimated, goodwill would not have been impaired as there was no indication of impairment when we compared the fair value of each reporting unit to its carrying value including existing goodwill. As of December31, 2008, if forecasted cash flows had been 10% lower than estimated, the resulting goodwill impairment would have increased by $1.0million. We also assess potential impairment of our other identifiable intangible assets and other long-lived assets when there is evidence that recent events or changes in circumstances such as significant changes in the manner of use of the asset, negative industry or economic trends, and significant underperformance relative to historical or projected future operating results, have made recovery of an asset’s carrying value unlikely.The amount of an impairment loss would be recognized as the excess of the asset’s carrying value over its fair value.There were no indicators of intangible impairments in 2009 and, therefore, we did not conduct impairment tests for our intangible assets.We conducted impairment tests of our intangible assets and other long-lived assets in the first quarter of 2008 and the fourth quarters of 2007 and 2008 prior to our assessment of goodwill.Our results indicated that the carrying value of these assets was recoverable from undiscounted cash flows and no impairment was indicated. From January1, 2008 through December31, 2009, our common stock traded as low as $0.27 per share.We will continue to monitor the estimates of fair value for our reporting units and there may be circumstances in future periods that will require us to recognize an impairment loss on all or a portion of our recorded goodwill or other intangible assets. Restructuring and Related Impairment Costs Restructuring and impairment costs include employee severance and benefit costs, costs related to leased facilities abandoned and subleased, costs related to leased equipment that has been abandoned, and impairment of owned equipment to be disposed of. We recognize severance and benefit costs when management has committed to a restructuring plan, the terms of that plan are communicated to the affected employees and the severance costs are probable and estimable.Our estimate of severance and benefit costs are based on planned employee attrition. We have also recorded certain estimated future losses for leased facilities as a component of restructuring costs.These losses are calculated based on an estimate of the fair value of the lease liability as measured by the present value of future lease payments subsequent to abandonment, less the present value of any estimated sublease income.In order to estimate future sublease income, we engage real estate brokers to assist management in estimating the length of time to sublease a facility and the amount of rent we can expect to receive.Estimates of expected sublease income could change based on factors that affect our ability to sublease those facilities, such as general economic conditions and the real estate market, among others.Other exit costs include costs to consolidate facilities or close facilities and relocate employees.A liability for these costs is recorded at its fair value in the period in which the liability is incurred. At each reporting date, we evaluate our accruals for exit costs and employee separation costs to ensure the accruals are still appropriate.If our severance and benefit cost estimates and loss accruals for leased facilities are incorrect, the effect on our consolidated financial statements wouldbe insignificant due to the short-term nature of these obligations. - 33 - Loss Contingencies We are subject to the possibility of various loss contingencies arising in the ordinary course of business (such as legal matters).We consider the likelihood of the loss occurring and our ability to reasonably estimate the amount of loss in determining the necessity for, and amount of, any loss contingencies.Estimated loss contingencies are accrued when it is probable that a liability has been incurred and the amount of loss can be reasonably estimated.We regularly evaluate information available to us to determine whether any such accruals should be adjusted.Such revisions in the estimates of the potential loss contingencies could have a material impact on our consolidated results of operations, financial position and cash flows. Vendor Programs We receive funds from vendors for price protection, product rebates, marketing, promotions and other competitive pricing programs.These amounts are recorded as a vendor receivable or as a reduction in accounts payable with a corresponding reduction to inventories, cost of sales or selling, general and administrative expense, depending on the nature of the program.Vendor receivables are generally collected through vendor-authorized reductions to our accounts payable, and reserves are established for vendor receivables that are determined to be uncollectible.Actual rebates may vary based on volume or other sales achievement levels, which could result in an increase or reduction in the estimated amounts previously earned.Historically, our rebate estimates have been within 10% of actual rebates.Rebate estimates as of December31, 2009 have not been negatively impacted by the recession in 2009, and are not expected to change in the near future. RESULTS OF OPERATIONS The following table sets forth certain operating data as a percentage of net sales for the periods indicated: Years Ended December31, Net sales % % % Cost of sales Gross profit Operating expenses: Selling, general and administrative Professional fees Impairment of goodwill and other intangibles — Restructuring and impairment costs — Total operating expenses Operating income (loss) ) ) Interest expense, net Other expense (income), net ) ) Income (loss) before income taxes ) ) Provision for income taxes — Net income (loss) % )% )% Major Customers No customer accounted for more than 10% of consolidated net sales in 2009, 2008 or 2007.Our top ten customers accounted for 15% of consolidated net sales in both 2009 and 2008 and 12% of consolidated net sales in 2007.We cannot guarantee that these or any other customers will not increase or decrease as a percentage of our consolidated net sales either individually or as a group.Consequently, any material decrease in sales to these or other customers could materially harm our consolidated results of operations. We believe our ability to grow depends on increasing sales to existing customers and on successfully attracting new customers.Customer contracts can be canceled and volume levels can be changed or delayed by our customers.The timely replacement of delayed, canceled or reduced orders with new business cannot be assured.In addition, we cannot assume that any of our current customers will continue to utilize our services.Consequently, our consolidated results of operations may be materially adversely affected. - 34 - Segments Under the accounting guidance for segment reporting, operating segments are defined as components of an enterprise about which separate financial information is available that is evaluated regularly by the chief operating decision-maker in determining allocation of resources and assessing performance.At December31, 2007, we determined that we had 11operating segments and seven reportable segments.The Company’s seven reportable segments consisted of the following: U.S.Distribution Miami Europe Canada ProSys Other TotalTec Our “Other” reportable segment included certain operations in North America (Rorke Data) and certain in-country operations in Latin America (Brazil, Chile and Mexico). During the fourth quarter of 2008, the CODM started to review financial information differently which included review of Chile and Chile IQQ on a combined basis, which resulted in a change in operating segments.As a result, we determined that we had ten operating segments at December31, 2008 and the same seven reportable segments we had at December31, 2007. In 2009, the CODM started to review financial information differently, which included review of U.S. Distribution and Canada on a combined basis, designated as North America.In addition, the review of Mexico, Brazil, Chile and Miami was presented on a combined basis, designated as Latin America.This resulted in operating segments in 2009 consisting of North America, Latin America, Europe, ProSys, Rorke and Total Tec. At December 31, 2009, we determined that we had the following five reportable segments: North America Europe ProSys Latin America Other Year Ended December31, 2009 Compared to Year Ended December31, 2008 We disclosed segment and geographic information using seven reportable segments for the year ended December 31, 2008.For comparative purposes we have presented in the tables below the 2008 segment and geographic information as if we had used the current five reportable segments determined at December 31, 2009. Net Sales Net sales by segment, product and geographic region for the years ended December31, 2009 and 2008 were as follows (dollars in thousands): Years Ended December31, Change Net Sales by Segment $ % North America $ % $ % $ ) )% Europe ) ) ProSys ) ) Latin America ) ) Other ) ) Total $ % $ % $ ) )% - 35 - Years Ended December31, Change Net Sales by Product $ % Computer platforms $ % $ % $ ) )% Storage systems ) ) Disk drives ) ) All other products ) ) Total $ % $ % $ ) )% Years Ended December31, Change Net Sales by Geographical Region $ % United States $ % $ % $ ) )% Canada ) ) United Kingdom ) ) Other Europe ) ) Latin America(1) ) ) Total $ % $ % $ ) )% Includes U.S.-based sales from the Miami operations of $110,323 and $124,292 for the years ended December 31, 2009 and 2008, respectively. Consolidated net sales decreased 15.6% in 2009 to $3.0billion from $3.6billion in 2008, which included sales decreases across all segments and all geographical regions.On a segment basis, the decrease consisted primarily of sales decreases in the Europe and North America segments of $211.3 million and $165.3 million, respectively.As a result of the global economic recession, the Europe segment experienced a decrease in demand for its computer platform and disk drive products, which resulted in a sales decrease (without giving effect to currency exchange rate changes) of $86.1million.Also, the translation of our Europe segment sales into U.S. dollars resulted in decreased sales of $158.9million for the year ended December31, 2009, when compared to 2008, due to a stronger U.S. dollar against foreign currencies.The sales decrease in our North America segment of $165.3million was primarily attributable to lower demand for products resulting from the global economic recession, mainly disk drives and computer platforms, which comprised $123.1million of the decrease as well as approximately $7.0 million due to a stronger U.S. dollar against foreign currency.The remaining segments, ProSys, Latin America and Other sales decreased an aggregate of approximately $181.7 million which was primarily attributable to a decrease in sales of $136.6 million (without giving effect to currency exchange rate changes) due to lower demand for all products resulting from the global economic recession and approximately $14.5 million due to a stronger U.S. dollar against foreign currencies. Gross Margin The gross profit as a percentage of net sales (“gross margin”) was 9.8% of consolidated net sales in 2009, compared to 9.4% of consolidated net sales in 2008.Gross margin increases in the North America, Europe, and Latin America segments were offset by gross margin decreases in the Other segment.The increase in North America gross margin was primarily attributable to a higher percentage of sales of higher margin products to OEM customers.Also contributing to the increase in the North America gross margin was the settlement and recognition in 2009 of $5.8 million of receivable credits (recorded as an increase in net sales) and $11.7 million of vendor credits (recorded as a reduction of cost of goods sold) arising in prior periods.The receivable credits recorded were primarily related to the resolution of liabilities recorded during the restatement of our historical financial statements, while the majority of vendor credits recorded were identified and resolved within a normal operating cycle.The increases in the gross margins in our Europe and Latin America segments were primarily attributable to a higher percentage of sales to OEM customers.The decrease in gross margin in the Other segment was primarily attributable to sales of lower margin products. Selling, General and Administrative (SG&A) Expense SG&A expense for the years ended December31, 2009 and 2008 was as follows (dollars in thousands): Years Ended December31, Change $ % SG&A expense $ $ $ ) )% Percentage of net sales % % - 36 - The decrease in SG&A expense in 2009 over 2008 included decreases of approximately $26.4million in the Europe segment, approximately $18.7million in the North America segment, approximately $19.1 million in the ProSys segment and an aggregate of approximately $11.8 million in the Latin America and Other segments. The decrease in SG&A expense in the Europe segment was primarily due to a $11.6million decrease in salaries and employee benefit expenses due to headcount reductions, but also included a $2.9million decrease in commissions and bonus expense as a result of lower sales volume, a $1.8 million decrease in bad debt expense due to lower sales volume, a $1.2 million decrease in rent expense, and decreases of $1.2 million in travel and entertainment expenses, and $0.6million in advertising expense due to lower discretionary spending resulting from lower sales volumes. The decrease in SG&A expense in the North America segment was primarily due to a $4.8 million decrease in bad debt expense due to the lower sales volumes, a $4.0million decrease in salaries and employee benefit expenses due to headcount reductions, a $3.5million decrease in advertising expense due to lower discretionary spending resulting from lower sales volumes and a $2.7million decrease in commissions and bonus due to lower business volumes.ProSys derivative gains of approximately $2.9 million offset SG&A expense in 2009 in the ProSys segment.In addition, the decrease in SG&A expense in the ProSys segment was primarily due to a $10.4million decrease in commissions and bonus expense due to lower sales volumes, but also included a $3.4million decrease in salaries and employee benefit expenses due to a headcount reductions to lower operating costs, a $2.6 million decrease in insurance expense due to lower business volumes and a $1.4million decrease in travel and entertainment expense due to lower discretionary spending resulting from lower sales volumes.The decrease in SG&A expense in the Latin America segment was primarily due to a $2.7 million decrease in salaries and employee benefit expenses, a $1.7 million in decrease in bad debt expense, a $0.5 million decrease in advertising expense and a $0.9 million decrease in commissions and bonus expense.The decrease in SG&A expense in the Other segment was primarily due to a $1.6 million decrease in salaries and employee benefit expense, a $1.7 million decrease in commissions and bonus expense and a $0.4 million decrease in bad debt expense. Professional Fees Professional fees for audit, legal, tax and outside accounting advisor services decreased $30.6 million, or 54.0%, in 2009 compared to 2008 due to the conclusion of our accounting investigations and restatements in late 2008. Impairment of Goodwill and Other Intangibles In 2009, we did not impair goodwill as the fair value of the reporting units substantially exceeded their carrying value.In 2008, we recorded a goodwill impairment charge of $5.9million, which consisted of a $3.5million charge in the TotalTec reporting unit, part of our Other segment, and a $2.4million charge in the Net Storage Brazil reporting unit which is currently part of our Latin America segment. Restructuring and Impairment Costs In 2009, we initiated restructuring plans for our North America, Europe and Latin America reportable segments and, as a result, we incurred restructuring costs and other charges of approximately $3.8million.These costs consisted primarily of severance and benefit costs of $3.5million for involuntary employee terminations and costs of $0.3million related to the closure and impairment of certain leased facilities.We terminated 129employees in North America, 40 employees in Latin America and 66employees in the United Kingdom and continental Europe in sales, marketing, finance and support functions.Approximately $1.6 million of the involuntary employee termination costs incurred in 2009 resulted from the cessation of our operations in Italy.We expect to pay all remaining 2009 restructuring expenses, estimated to be approximately $1.5 million, by the end of the first quarter of 2010.See Note7 ¾ Restructuring and Impairment Costs in our notes to the consolidated financial statements included in this Form10-K/A for additional information. In 2008, we initiated a restructuring plan for our North America, Europe and Latin America reportable segments, and, as a result, we incurred restructuring and impairment costs of $4.3million.These costs consisted primarily of severance and benefit costs of $3.9million for involuntary employee terminations and costs of $0.4million related to the closure and impairment of certain leased facilities.We terminated 48employees in North America, 105employees in Latin America and 58employees in the United Kingdom and continental Europe in sales, marketing, finance and support functions. Interest Expense, Net Interest expense, net for the years ended December31, 2009 and 2008 was as follows (dollars in thousands): Years Ended December31, Change $ % Interest expense, net $ $ $ ) )% - 37 - The decrease in interest expense, net in 2009 as compared to 2008 was primarily attributable to lower average borrowings due to higher positive cash flows from operations that were used to pay down debt and to lower interest rates in 2009.Our weighted average borrowings in 2009 were $340.3million compared to $427.0million in 2008.The weighted average interest rate in 2009 was 5.6% compared to 6.1% in 2008. Other Expense (Income), Net Other expense (income), net for the years ended December31, 2009 and 2008 was as follows (dollars in thousands): Years Ended December31, Change $ % Other expense (income), net $ ) $ $ ) )% Other expense (income), net primarily consists of foreign currency transaction gains and losses.The change in other expense (income), net in 2009 as compared to 2008 was primarily attributable to gains of $1.2million due to foreign currency transactions in 2009 as compared to foreign currency transaction losses of $10.1million in 2008. Income Taxes The provision for income taxes for the years ended December31, 2009 and 2008 was as follows (dollars in thousands): Years Ended December31, Provision for income taxes $ $ Effective tax provision rate % )% Our income tax provisions and effective tax rate are primarily impacted by, among other factors, the statutory tax rates in the countries in which we operate and the related level of income generated by our global operations.Our income tax provision rate in 2009 was 14.6%, an increase of 15.2% from our income tax provision of (0.6%) in 2008.The increase was primarily attributable to an increase in worldwide pretax income of $8.8 million in 2009 compared to a net loss of $(81.9) million in 2008.Our effective tax rate is highly dependent upon the geographic distribution of our worldwide earnings and losses as we have a full valuation allowance position in certain jurisdictions. Our gross deferred tax assets as of December31, 2009 and 2008 were $58.3million and $53.2million, respectively, which consisted of reserve items and net operating losses.Of these amounts, valuation allowances of $45.8 million and $44.8million, respectively, were recorded against these assets.We recorded a valuation allowance against substantially all of the U.S. deferred tax assets in 2009 and 2008, as management does not believe it is more likely than not that the deferred tax assets will be realized. In the fourth quarter of 2009, we reduced our valuation allowance on deferred tax assets and recorded a tax benefit of $6.2 million to reflect the impact of The Worker, Homeownership and Business Assistance Act of 2009 (the “WHBA Act”).Of this amount: (1) $4.1 million pertains to a carryback of a portion of our 2008 U.S. Federal net operating loss to 2004 based on the provisions of the WHBA Act and Revenue Procedures 2009-52; that carryback was collected in March 2010, and (2) $2.1 million pertains to a valuation allowance determined to be no longer required as a result of the WHBA Act.In addition to the credits recorded as a result of the WHBA Act, a tax benefit of $2.4 million and a corresponding reduction in the valuation allowance were recorded by us in the fourth quarter of 2009 as it was determined that the valuation allowance was not required as a liability had been previously established to offset certain deferred tax assets.This out-of-period adjustment, which related to the impact of certain tax positions recorded in 2008, was determined to be immaterial for all periods presented. - 38 - Year Ended December31, 2008 Compared to Year Ended December31, 2007 We disclosed segment and geographic information using seven reportable segments for the years ended December 31, 2008 and 2007.For comparative purposes we have presented in the tables below the 2008 and 2007 segment and geographic information as if we had used the current five reportable segments determined at December 31, 2009. Net Sales Net sales by segment, product and geographic region for the years ended December31, 2008 and 2007 were as follows (dollars in thousands): Years Ended December31, Change Net Sales by Segment $ % U.S.Distribution $ % $ % $ ) )% Europe ) ) ProSys Latin America Other ) ) Total $ % $ % $ ) )% Years Ended December31, Change Net Sales by Product $ % Computer platforms $ $ $ ) )% Storage systems ) ) Disk drives ) ) All other products ) ) Total $ $ $ ) )% Years Ended December31, Change Net Sales by Geographical Region $ % United States $ % $ % $ ) )% Canada ) ) United Kingdom ) ) Other Europe ) ) Latin America(1) Total $ % $ % $ ) )% Includes U.S.-based sales from the Miami operations of $124,292 and $129,872 for the years ended December 31, 2008 and 2007, respectively. Consolidated net sales decreased 9.4% in 2008 to $3.6billion from $3.9billion in 2007, attributable to decreases in Europe segment sales of approximately $240.6million and North America sales of $207.5million, which were partially offset by increases in ProSys sales of $72.7million and Latin America segment sales of $22.2million.As a result of the recession, the Europe segment experienced a decrease in demand for its computer platform and disk drive products.Also, the translation of our Europe segment sales into U.S. dollars resulted in decreased sales of $20.3million for the year ended December31, 2008, when compared to 2007, due to a stronger U.S. dollar.The sales decrease in our North America segment of $207.5million was primarily attributable to lower demand for all products resulting from the global economic recession, particularly disk drives, storage system sales and computer platforms, which experienced a $190.6million decrease in sales when comparing 2008 to 2007.The translation of our North America segment sales into U.S. dollars resulted in an increase in sales of $1.0million for the year ended December31, 2008, compared with 2007, due to the stronger U.S. dollar.The $22.2million increase in our Latin America segment sales was primarily due to an increase in sales of computer platform products of $51.9million and an increase in all other products of $17.2million.This increase was partially offset by a decrease in disk drive sales of $24.2million.The increase in our ProSys segment sales of $72.7million was primarily attributable to an increase in sales of our computer platform products of $19.0million and storage systems of $39.0million when comparing 2008 to the corresponding period in 2007.The sales decrease in our Other segment of $17.2million was primarily attributable to a decrease in sales of our computer platform products.Also, the translation of Latin America segment sales into U.S. dollars resulted in increased sales of $3.9million for the year ended December31, 2008, when compared to 2007, due to stronger foreign currencies against the U.S. dollar. - 39 - Gross Margin Gross margin was 9.4% of consolidated net sales in 2008, compared to 8.6% of consolidated net sales in 2007.Gross margin in the ProSys segment increased by 0.4 percentage points when comparing 2008 to 2007.The increase in our ProSys segment gross margin is attributable to increased sales of higher margin business, including a $39.0million increase in storage systems sales and a $19.0million increase in computer platform sales, when comparing 2008 to 2007.Gross margin in the Latin America, North America and Other segments increased in the aggregate by 0.3 percentage points, which is also attributable to increased sales of higher margin business.Furthermore, we recorded approximately $10.0million as a reduction to cost of sales resulting from the release of certain vendor allowances previously deferred.The release of deferred vendor allowances had a 0.3% impact on our gross profit percentage in 2008. Selling, General and Administrative (SG&A) Expense SG&A expense for the years ended December31, 2008 and 2007 was as follows (dollars in thousands): Years Ended December31, Change $ % SG&A expense $ $ $ % Percentage of net sales % % The increase in SG&A expense in 2008 over 2007 was primarily attributable to approximately $12.5million in additional SG&A expenses in the ProSys segment and additional SG&A expenses of $3.0million, and $0.6million in the Latin America and North America segments, respectively.These SG&A expense increases, resulting from higher headcount, were partially offset by decreases in SG&A expenses in the Europe and Other segments of approximately $3.5million due to decreases in salary and wage expenses, and commissions and bonus expense.The SG&A increase in our ProSys segment is attributable to an approximately $16.1million increase in commissions and bonus expenses, which were offset by a $3.5million decrease in salaries and wages expenses.The SG&A increase in our Latin America segment is attributable to approximately $2.3million in additional bad debt expense and $0.8million in additional advertising expense when comparing 2008 to 2007.The overall decrease of SG&A expense in our Europe segment was due to a $1.8million decrease in salary and wage expenses, a $1.4million decrease in commission and bonus expense and a $1.1million decrease in employee benefit expense when comparing 2008 to 2007.The SG&A decreases in our Europe segment were offset by a $2.4million increase in bad debt expense. Professional Fees Professional fees for audit, legal, tax and outside accounting advisor services increased $34.1 million, or 150.9%, in 2008 compared to 2007 due to the investigation-related activities and the restatement of our historical consolidated financial statements. Impairment of Goodwill and Other Intangibles In 2008, we recorded a goodwill impairment charge of $5.9million in Brazil, part of our Latin America segment, which consisted of a $3.5million charge in the TotalTec reporting unit, part of our Other segment, and a $2.4million charge in the Net Storage Brazil reporting unit, part of our Latin America segment.In 2007, we recorded a goodwill impairment charge of $52.4million, which consisted of a $20.5million goodwill impairment charge in the ProSys reporting unit and a $31.9million goodwill impairment charge in the Europe reporting unit. Restructuring and Impairment Costs In 2008, we initiated a restructuring plan for our North America, Europe and Latin America reportable segments, and, as a result, we incurred restructuring and impairment costs of $4.3million.These costs consisted primarily of severance and benefit costs of $3.9million for involuntary employee terminations and costs of $0.4million related to the closure and impairment of certain leased facilities.We terminated 48employees in North America, 105employees in Latin America and 58employees in the United Kingdom and continental Europe in sales, marketing, finance and support functions.See Note7 ¾ Restructuring and Impairment Costs in our notes to the consolidated financial statements included in this Form10-K/A for additional information. In 2007, we incurred and paid restructuring costs of approximately $1.4million related to severance and benefit costs associated with involuntary employee terminations.We terminated 22employees in North America, 56employees in Latin America and 25employees in Europe. - 40 - Interest Expense, Net Interest expense, net for the years ended December31, 2008 and 2007 was as follows (dollars in thousands): Years Ended December31, Change $ % Interest expense, net $ $ $ ) )% The decrease in interest expense, net in 2008 over 2007 was primarily attributable to lower average interest rates in 2008.Our weighted average borrowings in 2008 were $427.0million compared to $418.8million in 2007.The weighted average interest rate in 2008 was 6.1% compared to 6.9% in 2007. Other Expense (Income), Net Other expense (income), net for the years ended December31, 2008 and 2007 was as follows (dollars in thousands): Years Ended December31, Change $ % Other expense (income), net $ $ ) $ % Other expense (income), net primarily consists of foreign currency transaction gains and losses.The change in other expense (income), net in 2008 over 2007 was primarily attributable to a loss of $10.1million due to foreign currency transactions in 2008 as compared to a foreign currency transaction gain of $2.1million in 2007. Income Taxes The provision for income taxes for the years ended December31, 2008 and 2007 was as follows (dollars in thousands): Years Ended December31, Provision for income taxes $ $ Effective tax provision rate )% )% Our income tax provision of $0.5million and $7.0million for 2008 and 2007, respectively, was primarily due to income taxes in certain foreign jurisdictions.During 2008 and 2007, we increased the valuation allowance by approximately $17.6million and $9.2million, respectively.In both 2008 and 2007, the Company continued to record a full valuation allowance against substantially all of its deferred tax assets in the U.S. and certain foreign jurisdictions. Our gross deferred tax assets as of December31, 2008 and 2007 were $53.2million and $38.1million, respectively, and consisted of reserve items and net operating losses.Of these amounts, a valuation allowance of $44.8million and $27.2million, respectively, were recorded against the assets.We recorded a valuation allowance against substantially all of the U.S. deferred tax assets in 2008 and 2007, as management does not believe it is more likely than not that the deferred tax assets will be realized. LIQUIDITY AND CAPITAL RESOURCES The following Liquidity and Capital Resources discussion has been updated to reflect the effects of the restatement discussed in Note 18, Restatement of Consolidated Statements of Cash Flows, to the consolidated financial statements in Item8. - 41 - Our audited consolidated financial statements included in this Annual Report on Form 10-K/A have been prepared on a going concern basis, which assumes continuity of operations and realization of assets and satisfaction of liabilities in the ordinary course of business.We currently have substantial outstanding obligations that could become payable through the first quarter of 2011, including the following: · The Western Facility expires on September 20, 2010, but is automatically extended for one year unless we receive written notice of termination 60 days prior to that date.This facility provides availability of up to $153 million, as amended on February 3, 2010, of which approximately $70 million was outstanding at December 31, 2009. · Our convertible subordinated notes, in the aggregate principal amount of $110 million, include a provision under which the holders have the right to require us to repurchase, for cash, all or a portion of the notes at face value on March 5, 2011. In recent years, we have funded our working capital requirements principally through borrowings under bank lines of credit and subordinated term loans.These credit agreements require that we comply with a number of financial and other covenants, including a quarterly minimum fixed-charge coverage ratio based upon earnings.Our ability to continue as a going concern is dependent upon, among other factors, continuing to generate sufficient cash flows from operations, maintaining compliance with the provisions of our existing credit agreements and, when necessary, being able to renew such agreements and/or obtain alternative or additional financing.For information about these covenants, see “Credit Agreement Covenants and Consolidated Financial Statement Presentation,” above. Further, our credit agreements contain certain non-financial covenants, such as restrictions on the incurrence of debt and liens, and restrictions on mergers, acquisitions, asset dispositions, capital contributions, payment of dividends, repurchases of stock and investments, as well as a requirement that we provide audited financial statements to lenders within a prescribed time period after the close of our fiscal year. Based upon our current projections, we believe we will generate sufficient cash flows from operations and maintain debt covenant compliance for at least the next twelve months, and that we will be able to successfully renegotiate the terms of the Western Facility and the convertible subordinated notes, or obtain alternative or additional financing, if needed. Alternative or additional financings could result in existing shareholders experiencing significant dilution, and we may issue new equity securities with rights, preferences or privileges senior to those of existing holders of our common stock.Further, a renegotiation of the terms of the notes or an alternate or additional financing could be dilutive to future earnings per share.If we fail in the future to satisfy any of the covenants in our credit agreements and are unable to obtain waivers or amendments or if we are unsuccessful in renegotiating or refinancing the Western Facility or the convertible subordinated notes when due, we would be in default of the terms of our debt agreements, which would constitute a cross-default under most of our other debt arrangements.If those defaults should occur and we were unable to negotiate cures: (1) our lenders could declare all outstanding principal and interest to be due and payable, and certain cross-default provisions under other credit arrangements would be triggered; or (2) our lenders could terminate their commitments to loan us money and foreclose against the assets securing their borrowings.Should these events occur, there would be uncertainty regarding our ability to continue as a going concern. Our cash and cash equivalents totaled $21.1 million and $22.8million at December31, 2009 and 2008, respectively. To date, we have not paid cash dividends to our shareholders and we do not plan to pay cash dividends in the future.Our credit agreements prohibit the payment of dividends or other distributions on any of our shares, except dividends payable in our capital stock. - 42 - The following table presents the balances and certain terms of our indebtedness as of December 31, 2009 (amounts in thousands): Maximum Facility Amount Amount Outstanding Interest Rate(f) Maturity Lines of credit: Western Facility(a) $ (b) $ % September2010 BOA Facility(a) £ (g) $ % October2011 GE Facility(a) $ $ % — (c) IBM Kreditbank Facility Germany $ $ )(h) % —
